EXHIBIT 10.3

HARBOR GATEWAY BUSINESS CENTER
HI-TECH/RESEARCH AND DEVELOPMENT
BUILDING LEASE

--------------------------------------------------------------------------------

          Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord the following described premises (the “Premises”) located in the
following described building (the “Building”), upon the following terms and
conditions. The following Basic Lease Provisions are an integral part of this
Lease and each reference in this Lease to any Basic Lease Provision incorporates
all of the terms provided under such Basic Lease Provision. In the event of any
conflict between any Basic Lease Provision and the balance of this Lease, the
latter shall control. References to specific Articles are for convenience only
and designate some of the Articles where references to the particular Basic
Lease Provisions appear.

BASIC LEASE PROVISIONS

Date of Lease: May 18, 2007

 

 

 

 

 

 

 

 

1.

Landlord: C.J. SEGERSTROM & SONS, a California general partnership

 

2.

Tenant: El Pollo Loco, Inc., a Delaware corporation

 

3.

Tenant’s Trade Name: El Pollo Loco

 

 

 

4.

Building Address:

 

3535 Harbor Boulevard, Suite #100
Costa Mesa, California 92626

 

5.

Target Commencement Date:

 

Initial Premises: October 1, 2007

 

(2.1)

 

 

 

 

 

 

Additional Premises: January 1, 2009

 

 

 

 

 

 

 

 

Expiration Date: Ten (10) years and six and
one-half (6 ½) months after actual
Commencement Date for the Initial
Premises (estimated to be April 15, 2018).

 

 


 

 

 

 

 

6.

Basic Annual Rent (triple net):

 

 

 

 

 

 

 

(a)

Initial Annual Rent: $13.44 per square foot of Rentable Area ($294,215.04);
triple net

 

(3.1)

 

 

 

 

 

 

 

Initial Monthly Rent: $1.12 per square foot of Rentable Area ($24,517.92);
triple net

 

 

 

 

 

 

 

 

(b)

The Basic Annual Rent shall be increased as set forth in Section 48.4.

 

(3.4)

 

 

 

 

 

7.

Operating Expenses:

 

(4)

 

 

 

 

 

(a)

Tenant’s Proportionate Share of Total Operating Expenses: Initial Premises:
42.639% and Initial Premises together with the Additional Premises: 48.483%
(Tenant’s Rentable Area/Building Rentable Area)

 

 

 

 

 

 

 

 

(b)

Initial estimated Total Operating Expenses = $ 0.34 per square foot per month
for the full lease year 2007. Actual Total Operating Expenses for 2007 shall be
determined and used as the basis for adjustments for future years as described
in Section 4 of Exhibit “B.”

 

 

 

 

 

 

 

8.

Rentable Area of Premises: The Rentable Area of the Initial premises is 21,891
square feet; the Rentable Area of the Additional Premises is 3,000 square feet;
the Rentable Area of the Initial Premises together with the Additional Premises
is 24,891 square feet.

 

(47.5)

 

 

 

 

9.

Tenant’s Allocated Parking Spaces: 125 spaces (Approximately five per 1,000
square feet based upon the entire Premises)

 

(44)

i

--------------------------------------------------------------------------------



 

 

 

 

 

10.

Deposits: Security: $44,845.29; 1st month’s rent: $31,960.86 (for a total of
$76,806.15)

 

(3.1 & 5)

 

 

 

 

11.

Use of Premises: Subject to the limitations set forth in the balance of this
Lease, solely for general office and corporate headquarters use compatible with
a high quality business park, and for no other purposes without the prior
written consent of Landlord.

 

(10)

 

 

 

 

12.

Alterations: Tenant shall not make any alterations of or to the Premises without
the prior written consent of Landlord except as set forth in Section 9.1.

 

(9)

 

 

 

 

13.

Brokers: Cushman & Wakefield for the Tenant only.

 

(38)

 

 

 

 

14.

Addresses for payments and notices:

 

(3.5 & 35)


 

 

 

 

 

Notices to Landlord:

 

To Tenant

 

 

 

 

 

C.J. Segerstrom & Sons

 

El Pollo Loco, Inc.

 

3315 Fairview Road

 

3535 Harbor Boulevard, Suite 100

 

Costa Mesa, California 92626

 

Costa Mesa, CA. 92626

 

Attn: Controller

 

Attn: CFO and Legal Dept.

 

 

 

 

 

Payments to Landlord:

 

 

 

 

 

 

 

C.J. Segerstrom & Sons

 

 

 

File Number 54859

 

 

 

Los Angeles, California 90074-4859

 

 

          IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease,
consisting of the foregoing provisions and Articles 1 through 48 which follow,
together with Exhibits “A” through “I” incorporated herein by this reference, as
of the date first above written.

 

 

 

 

 

 

C.J. SEGERSTROM & SONS,

 

EL Pollo Loco, Inc.,

a California general partnership

 

a Delaware corporation

 

 

 

 

 

 

By

Henry T. Segerstrom Management LLC, a
California limited liability company,

 

By

[ILLEGIBLE] [c49789008.jpg]

 

Manager

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

By

-s- Henry T. Segerstrom [c49789006.jpg]

 

Title:

SR. VICE PRESIDENT

 

 

By

[ILLEGIBLE] [c49789009.jpg]

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Manager

 

 

 

 

 

 

 

 

 

By

HTS Management Co., Inc.,

 

Title:

Senior Vice President, General Counsel

 

a California corporation, Manager

 

 

and Secretary

 

 

By

[ILLEGIBLE] [c49789007.jpg]

 

 

“Tenant”

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

    “Landlord”

 

 

 

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Article

 

 

 

Page

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Article 1.

 

PREMISES

 

1

Article 2.

 

TERM

 

1

Article 3.

 

RENT

 

2

Article 4.

 

COMMON FACILITIES EXPENSES

 

3

Article 5.

 

SECURITY DEPOSIT

 

3

Article 6.

 

UTILITIES

 

4

Article 7.

 

PAYMENT OF TAXES

 

4

Article 8.

 

MAINTENANCE AND REPAIR

 

5

Article 9.

 

ALTERATIONS AND FIXTURES

 

6

Article 10.

 

USE OF PREMISES; HAZARDOUS MATERIALS

 

8

Article 11.

 

ACCEPTANCE OF PREMISES

 

11

Article 12.

 

LIENS

 

11

Article 13.

 

ENTRY AND INSPECTION

 

12

Article 14.

 

ASSIGNMENT AND SUBLETTING

 

12

Article 15.

 

INSURANCE PROVISIONS

 

.14

Article 16.

 

TRANSFER OF LANDLORD’S INTEREST

 

17

Article 17.

 

DAMAGE OR DESTRUCTION

 

17

Article 18.

 

EMINENT DOMAIN

 

18

Article 19.

 

DEFAULTS

 

18

Article 20.

 

REMEDIES

 

19

Article 21.

 

DEFAULT BY LANDLORD

 

21

Article 22.

 

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

 

21

Article 23.

 

COSTS OF SUIT

 

21

Article 24.

 

WAIVER

 

22

Article 25.

 

HOLDING OVER

 

22

Article 26.

 

SUBORDINATION

 

22

Article 27.

 

RULES AND REGULATIONS

 

24

Article 28.

 

DEFINED TERMS

 

24

Article 29.

 

SUCCESSORS AND ASSIGNS

 

24

Article 30.

 

TIME OF ESSENCE

 

24

Article 31.

 

ENTIRE AGREEMENT

 

24

Article 32.

 

WORK LETTER

 

25

Article 33.

 

RIGHT OF LANDLORD TO PERFORM

 

25

Article 34.

 

LATE CHARGE AND INTEREST ON TENANT’S OBLIGATIONS

 

25

Article 35.

 

PAYMENTS AND NOTICES

 

25

Article 36.

 

ESTOPPEL CERTIFICATES

 

26

Article 37.

 

CENTER NAME AND ADDRESS

 

26

Article 38.

 

BROKERS

 

26

Article 39.

 

NON-DISCLOSURE OF LEASE TERMS

 

27

Article 40.

 

TENANT’S AUTHORITY

 

27

Article 41.

 

NO OFFER; APPROVAL BY LENDER

 

27

Article 42.

 

INABILITY TO PERFORM

 

27

Article 43.

 

COMMON FACILITIES

 

27

Article 44.

 

PARKING FACILITIES

 

28

Article 45.

 

TRAFFIC AND ENERGY MANAGEMENT

 

30

Article 46.

 

SIGNS

 

30

Article 47.

 

MISCELLANEOUS

 

30

Article 48.

 

ADDENDUM

 

32

TABLE OF EXHIBITS

 

 

 

EXHIBIT “A”

 

DEPICTION OF PREMISES AND BUILDING

EXHIBIT “B”

 

PAYMENT AND ADJUSTMENT OF OPERATING EXPENSES

EXHIBIT “C”

 

RULES AND REGULATIONS

EXHIBIT “D”

 

WORK LETTER

EXHIBIT “E”

 

TENANT SIGN PROGRAM — CRITERIA RESEARCH AND DEVELOPMENT BUILDINGS

EXHIBIT “F”

 

FORM OF LENDER’S ESTOPPEL CERTIFICATE

EXHIBIT “G”

 

FORM OF LENDER’S SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT “H”

 

PARKING PLAN

EXHIBIT “I”

 

SPACE PLAN


--------------------------------------------------------------------------------



HARBOR GATEWAY BUSINESS CENTER

HI-TECH/RESEARCH AND DEVELOPMENT LEASE

 

 

 

 

Tenant:

EL Pollo Loco, Inc.

 

 

 

 

Premises:

3535 Harbor Boulevard, Suite 100
Costa Mesa, California 92626

HARBOR GATEWAY BUSINESS CENTER
HI-TECH BUILDING LEASE

 

 

 

Article 1.

PREMISES

 

          1.1. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the portion of that certain building (the “Building”) identified in the
applicable Basic Lease Provision and depicted on the plan attached hereto as
Exhibit “A.” The Initial Premises consists of approximately 21,891 square feet
of Rentable Area and is located as depicted on Exhibit “A” attached hereto. The
Additional Premises consists of approximately 3,000 square feet of Rentable Area
and is located as depicted on Exhibit “A”. The Initial Premises and the
Additional Premises are collectively referred to as the “Premises”. The Premises
are located in the Harbor Gateway Business Center depicted on Exhibit “A” (the
“Center”). Subject to Article 9, Tenant has the right to design and build a
patio/seating area substantially as depicted on Exhibit “I” at the southwest
corner of the Premises, which area shall be maintained by Landlord as part of
Common Facilities so long as the area remains a non-exclusive use area as set
forth in section 1.2 below. Tenant may, at its option, request the patio/seating
area to become an exclusive use area and Landlord and Tenant will negotiate in
good faith to attempt to reach mutually agreeable terms regarding such exclusive
use.

          1.2. Tenant is obtaining a right of exclusive use only of the
Premises. Landlord reserves to itself, its successors and assigns, together with
the right to grant and transfer all or a portion of the same, the non-exclusive
right of use of all portions of the Center other than that occupied by the
Premises for all purposes not inconsistent with Tenant’s use of the Premises.

 

 

 

Article 2.

TERM (See Sections 48.1 and 48.2)

 

          2.1. The term for the Initial Premises shall commence on the Target
Commencement Date specified in the applicable Basic Lease Provision or on such
earlier or later date as possession of the Initial Premises is delivered to
Tenant by Landlord (the “Commencement Date”), and shall end on the Expiration
Date specified in the applicable Basic Lease Provision. Possession of the
Initial Premises shall be deemed delivered to Tenant for the purposes of this
Article 2 immediately upon notice to Tenant from Landlord that the improvements
required to be installed or constructed by Landlord in the Initial Premises
pursuant to Exhibit “D” hereto, if any, are substantially completed and that a
certificate of occupancy or a temporary certificate of occupancy has been
issued. The determination of Landlord’s engineer or architect that such
improvements are substantially complete shall be conclusive for purposes of
establishing the Commencement Date. If Tenant shall occupy the Initial Premises
prior to the Commencement Date, such occupancy shall be subject to all of the
provisions of this Lease, excluding the provisions relating to rent and other
sums payable hereunder. Such early possession shall not, however, affect the
Expiration Date. Provided that Tenant and its agents do not interfere with the
completion of Landlord’s Work Landlord shall allow Tenant access to the Initial
Premises and the Additional Premises prior to the Substantial Completion of the
Initial Premises (i) four (4) weeks prior to Substantial Completion for Tenant’s
vendors to install telephone wiring, security systems, computer/data cabling and
other equipment wiring, and as to the Initial Premises, (ii) two (2) weeks prior
to Substantial Completion for the purpose of

1

--------------------------------------------------------------------------------



installing furniture systems, fixtures and equipment (but if in any case such
access is to be prior to the issuance of a certificate of occupancy of the
Building by the City of Costa Mesa, then such access shall be only as allowed by
the City of Costa Mesa). Prior to Tenant’s entry into the Initial Premises or
the Additional Premises as permitted by the terms of this Section 2.1, Tenant
shall submit a schedule to Landlord, for Landlord’s approval (which shall not be
delayed or unreasonably withheld), which schedule shall detail the timing and
purpose of Tenant’s entry. In connection with the foregoing, it is understood
and agreed that Tenant will be separately contracting for the installation of
its telecommunications and data network including, without limitation, all
cabling and related connection points throughout the Initial Premises and the
Additional Premises. Tenant’s contractor shall coordinate all such activities
with Landlord’s contractor. Tenant shall hold Landlord harmless from and
indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant’s
actions pursuant to this Section 2.1.

          2.2. Except as set forth in section 48.8, if Landlord does not deliver
possession of the Initial Premises to Tenant on the Target Commencement Date,
Landlord shall not be subject to any liability for such failure, but the
Commencement Date shall be extended until actual delivery to Tenant, and the
Expiration Date shall be extended by a number of days equal to the number of
days between the Target Commencement Date and the actual Commencement Date.
However, if Landlord’s failure to deliver possession on the Target Commencement
Date is attributable, in whole or in part, to any action or inaction by Tenant,
the Commencement Date shall not be advanced based upon such late delivery and
Landlord shall be entitled to full performance by Tenant (including the payment
of rent) from the Commencement Date as determined pursuant to Exhibit “D.” In
such event, the Expiration Date shall not be affected.

          2.3. Within fifteen (15) days following the Commencement Date,
Landlord and Tenant shall execute a letter agreement memorializing the
Commencement Date and the Expiration Date of the term. Failure of Tenant to
execute such letter agreement shall not affect the occurrence of the
Commencement Date and Expiration Date in accordance with Article 2 of this
Lease.

          2.4 Tenant agrees to lease the Additional Premises from Landlord. The
Additional Premises consist of 3,000 square feet of Rentable Area as identified
in Exhibit “I”. Landlord shall deliver possession of the Additional Premises to
Tenant on January 1, 2009, with all improvements required to be installed or
constructed by Landlord pursuant to Exhibit “D” completed. Landlord agrees to
build and maintain a demising wall between the Initial Premises and the
Additional Premises until Landlord delivers possession of the Additional
Premises on January 1, 2009. Such demising wall shall be a part of the original
improvements installed by Landlord as Landlord’s Work pursuant to Section 48.7
hereof. Beginning on January 1, 2009 and continuing for the remainder of the
term of the Lease, and any options, the Additional Premises shall be part of the
Premises under this Lease (so that the term “Premises” in this Lease shall refer
to both the Initial Premises and the Additional Premises). Tenant’s lease of the
Additional Premises shall be on the same terms and conditions as the Initial
Premises, including: (a) the same tenant improvement allowance per square foot
of Rentable Area as the Initial Premises; (b) the same Basic Annual Rent per
square foot of Rentable Area as in effect from time to time as applicable to the
Initial Premises; (c) the same formula for determining Tenant’s Proportionate
Share of Operating Expenses based Rentable Area; and (d) the same Expiration
Date. Within fifteen (15) days following the delivery of the Additional Premises
on January 1, 2009, Landlord and Tenant shall execute an amended letter
agreement memorializing the inclusion of the Additional Premises in the Lease.

 

 

 

Article 3.

RENT (See Sections 48.3 and 48.4)

 

          3.1. Tenant shall pay, for each lease year, a basic annual rent in the
amount shown in the applicable Basic Lease Provision and in Section 48.4, in
equal monthly installments payable, without prior notice or demand, on the first
day of each month in advance. If the Commencement Date for the Initial Premises
occurs on other than the first day of a month, the basic rent for the fraction
of the month starting with the Commencement Date shall be prorated and paid on
said Commencement Date. If the term hereof ends on a day other than the last day
of a month, the basic rent for the month during which said expiration occurs
shall be prorated on the basis of the actual number of days in said month.
Tenant has deposited with Landlord the

2

--------------------------------------------------------------------------------



sum set forth in the applicable Basic Lease Provision as the first month’s basic
rent due hereunder, which sum shall be applied by Landlord, without interest, to
the first installment(s) of basic rent due hereunder until applied in full.

          3.2. As used herein, a “lease year” is a period of twelve (12)
consecutive full calendar months commencing on January 1 and ending on December
31, except that if the Commencement Date occurs on a date other than January 1
there shall be a partial lease year for the period from the Commencement Date to
the next following December 31, both dates inclusive, and the last lease year,
if this Lease expires or is terminated on a date other than December 31, shall
be a partial lease year for the period beginning on January 1 following the last
preceding lease year and ending on the expiration or termination date.

          3.3. In addition to the basic rent, Tenant agrees to pay Tenant’s
Proportionate Share of Total Operating Expenses as and when provided in Article
4. Basic rent and such expenses are hereinafter sometimes referred to
collectively as the “rent.”

          3.4. The basic annual rent to be paid shall be adjusted upward at the
times and to the amounts set forth in Section 48.4.

          3.5. All rent and other amounts payable to Landlord pursuant to this
Lease shall be paid to Landlord at the second address set forth in the
applicable Basic Lease Provision. Landlord reserves the right, at any time, to
change its address for payments by written notice to Tenant given in the manner
provided in Article 35.

 

 

 

Article 4.

COMMON FACILITIES EXPENSES

 

          With respect to each full or partial lease year, commencing with the
lease year in which the Commencement Date occurs, Tenant shall pay an amount
equal to Tenant’s Proportionate Share of Landlord’s estimate of Total Operating
Expenses for such lease year. At the end of each lease year, an adjustment shall
be made by Landlord, and Tenant shall pay such amount or receive a credit of
such amount as is necessary to adjust Tenant’s payments to the actual
Proportionate Share of Total Operating Expenses for such lease year. Such
payments and adjustments will be made as provided in Exhibit “B.” “Total
Operating Expenses” and “Tenant’s Proportionate Share” are each defined in
Exhibit “B.”

 

 

 

Article 5.

SECURITY DEPOSIT

 

          Tenant has deposited with Landlord the sum set forth in the applicable
Basic Lease Provision as security for the full and faithful performance of every
provision of this Lease to be performed by Tenant. If Tenant defaults with
respect to any provision of this Lease, Landlord may, but shall not be required
to, use, apply or retain all or any part of this security deposit for the
payment of any rent or other sum in default, or for the payment of any other
amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default, including but not limited to
costs and attorneys’ fees incurred to recover possession of the Premises upon a
default by Tenant. If any portion of said deposit is so used or applied, Tenant
shall within five (5) days after written demand therefor deposit cash with
Landlord in an amount sufficient to restore the security deposit to its original
amount. Landlord shall not be required to keep this security deposit separate
from its general funds, and Tenant shall not be entitled to interest on such
deposit. Tenant acknowledges that Landlord may invest and reinvest such security
deposit for Landlord’s own account. No notice to Tenant shall be required to
enable Landlord to draw upon such security deposit. Such security deposit may
also be assigned as security in connection with any mortgage of the Center. No
application of Tenant’s security deposit shall (i) cure or constitute a waiver
of a default by Tenant, (ii) fix or determine the amounts which Landlord is
entitled to recover under this Lease or otherwise or (iii) limit or waive
Landlord’s right to pursue any remedies provided for in this Lease. If Tenant
shall faithfully perform every provision of this Lease, the security deposit
shall be applied against any amounts owed by Tenant to Landlord at the
expiration or termination of this Lease and any balance thereof shall be
returned to Tenant (or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder) within sixty (60) days after Tenant delivers possession of
the Premises to Landlord.

3

--------------------------------------------------------------------------------



 

 

 

Article 6.

UTILITIES

 

          6.1. Tenant shall pay all charges for utility services furnished to
the Premises during the term, together with all taxes thereon as set forth on
the purveyors’ bills and shall indemnify Landlord and the Center from and
against any such charges or liens arising therefrom. Landlord contemplates that
all such services shall be separately metered to Tenant; if any such services
are not separately metered, Tenant shall pay a reasonable proportion to be
determined by Landlord of all charges jointly metered with other Premises.

          6.2. Tenant shall comply with all rules and regulations which Landlord
may reasonably establish and which do not unreasonably interfere with Tenant’s
business operations, for the proper functioning and protection of the air
conditioning, electrical, heating and plumbing systems. Tenant shall not
overload any of the mechanical, electrical, plumbing, sewer or other utility
equipment. Landlord shall not be liable in damages or otherwise for any failure
or interruption of any utility service being furnished to the Premises. However,
if (a) one or more of the utility services to the Building are unavailable for a
period of forty-eight (48) hours or more, (b) such unavailability is the result
of the gross negligence or willful misconduct of Landlord, its employees or
agents and (c) as a result of such unavailability the Premises are rendered
untenantable, Basic Rent payable hereunder shall be abated from and after such
forty-eight (48) hour period to and until such service is again available. Any
abatement pursuant to this Section shall be in proportion to the portion of the
Premises which is rendered untenantable, including totally, if applicable. No
abatement pursuant to this Section shall defeat or diminish any rights of
Landlord to make a claim against any rental interruption insurance maintained by
Landlord.

 

 

 

Article 7.

PAYMENT OF TAXES

 

          7.1. Tenant shall pay, not later than ten (10) days prior to
delinquency, all real property taxes levied or assessed by any taxing or
assessing authority upon, against or with respect to the Premises. The term
“real property taxes” shall include (i) all taxes, assessments and governmental
charges and surcharges (including, without limitation, assessments for public
improvements or benefits whether or not commenced or completed during the term
of this Lease, or for water, sewer, or storm drains, and other rents, rates,
charges, excises, levies, license fees, service fees, use fees, permit fees and
other authorization fees) and all other charges (in each case, whether general
or special, ordinary or extraordinary, foreseen or unforeseen) of every kind and
character (including all penalties and interest thereon), levied upon or with
respect to the Premises, (ii) any tax or excise on or measured by rents, and
(iii) any other tax, however described, levied against Landlord or Tenant on
account of the rent reserved hereunder or on the business of renting the
Premises. Without limiting the generality of the foregoing, real property taxes
shall include any assessment by any governmental authority pursuant to any
enabling statute (such as, for example an “SB 55 Assessment”) or payment to
retire bonds or other indebtedness created by a special assessment district, an
improvement district or other governmental authority (such as, for example, 1911
Act and 1915 Act Bonds). Notwithstanding anything to the contrary in the
foregoing, “real property taxes” shall not include franchise, estate,
inheritance, succession, capital levy, net income or excise profits taxes
imposed upon Landlord, except that if real property taxes are withdrawn in whole
or in part and any substitute tax is made therefor, such tax shall for the
purpose of this Lease be considered a real property tax, regardless of how
denominated or the source from which collected. Tenant shall, not later than the
delinquency date for any real property tax, furnish to Landlord a copy of the
receipted tax bill or other documentary proof of said payment. Tenant appoints
Landlord as its attorney-in-fact for the purpose of performing, at Tenant’s sole
cost, all acts necessary to cause the Premises to be separately assessed, and
Tenant agrees to pay to Landlord, within ten (10) days after the date of
billing, all costs reasonably incurred by Landlord in performing such acts.

          7.2. Tenant shall be responsible for and shall pay not later than ten
(10) days prior to delinquency all municipal, county and state taxes, levies and
fees of every kind and nature, including but not limited to, general or special
assessments, assessed during the term of this Lease against any leasehold
interest, leasehold improvement and all furniture, fixtures, equipment and other
personal property of any kind placed, installed or located within, upon or about
the Premises. Tenant shall cause all taxes imposed upon any personal property
situated in the Premises to be levied or assessed separately from the Premises
and not as a lien thereon. Upon request of Landlord, Tenant shall, not later
than the delinquency date for any such tax, furnish to Landlord documentary
proof of payment of said tax.

4

--------------------------------------------------------------------------------



          7.3. If at any time during the term any of the above-described taxes
are not levied and assessed separately to Tenant, Tenant shall pay to Landlord
(a) that portion of such taxes assessed against the land underlying the tax
parcel which the gross area of the land underlying the Premises bears to the
gross area of the entire tax parcel; plus (b) that portion of such taxes
assessed against the improvements included within the tax parcel which the
valuation assigned by the taxing authorities to the Premises bears to the
valuation so assigned to all improvements included within such tax parcel; plus
(c) with respect to the other types of taxes, a reasonable proportion thereof as
determined by Landlord. If separate valuations as to the Premises, the
improvements thereto and Tenant’s personal property in the Premises are not
reasonably available to Landlord, then the reasonable determination by Landlord
in good faith, from the best information reasonably available to it, of the
portion of such taxes assessed against the Premises, the improvements thereto
and Tenant’s personal property in the Premises shall be conclusive. If the
Premises, the improvements thereto and Tenant’s personal property in the
Premises are not separately assessed and taxed, then such taxes shall be paid to
Landlord within ten (10) days after Tenant’s receipt of Landlord’s invoice
therefor.

          7.4. Provided that the Premises are separately assessed and taxed,
Tenant may, at Tenant’s sole risk and cost, contest the amount and/or validity
of applicable taxes by appropriate legal proceedings; provided, however, that
said right shall be availed of only upon condition that Tenant shall indemnify
and hold Landlord and the Center harmless from all losses, costs and expenses,
including but not limited to, Landlord’s reasonable attorneys’ fees and court
costs, which in any manner arise from or with respect to such contest and upon
further condition that Tenant shall take all actions required to prevent the
loss or forfeiture of the Center or any part thereof. The foregoing shall not,
however, relieve, modify, or extend Tenant’s covenant to pay any such taxes at
the time and in the manner provided in this Article unless such proceedings
operate to prevent the sale of the Center or any part thereof or the placing of
any lien thereon to satisfy such taxes prior to the final determination of such
proceedings. Upon termination of such proceedings, Tenant shall promptly pay all
taxes then payable and the interest and penalties in connection therewith, and
the charges accruing in such proceedings.

          7.5. All taxes for the first and last lease year of this Lease shall
be prorated between Landlord and Tenant on the basis of the fiscal year of the
appropriate governmental authority. Taxes which are levied on a fiscal year
basis shall be deemed to apply one-twelfth (1/12) to each calendar month in such
fiscal year.

 

 

 

Article 8.

MAINTENANCE AND REPAIR

 

          8.1. Except as provided in Sections 8.2 and 8.3 and Articles 17 and
18, Tenant at its expense shall keep in first-class order, condition, and repair
(including replacement of parts and equipment, if necessary) the Premises and
every part thereof and all equipment, (excluding all heating, ventilating and
air conditioning equipment) trade fixtures, furnishings and other personal
property in the Premises or serving the Premises, and shall furnish and repair
all expendables (soap, towels, etc.). Tenant shall promptly at Tenant’s cost
make all repairs necessary to maintain the Premises in first-class condition.
Tenant shall provide whatever treatment may be necessary, as often as may be
required, to keep the Premises neat and attractive.

          On the last day of the term hereof, or on any sooner termination of
this Lease, Tenant shall, subject to the provisions of Articles 17 and 18,
surrender the Premises to Landlord in first-class condition, ordinary wear and
tear to the Premises excepted.

          8.2. Landlord shall repair and maintain the exterior walls of the
Building and the roof and foundations of the Building. Landlord shall also
maintain and repair all equipment installed by Landlord on the exterior of the
Building. Landlord shall not be liable for failure to make any repairs or
maintenance unless such failure persists for an unreasonable time after written
notice of the need therefor is given to Landlord by Tenant. However, if (a) one
or more of the services to the Building (such as HVAC or lighting) are
unavailable for a period of forty-eight (48) hours or more, (b) such
unavailability is the result of the gross negligence or willful misconduct of
Landlord, its employees or agents and (c) as a result of such unavailability the
Premises are rendered untenantable, Basic Rent payable hereunder shall be abated
from and after such forty-eight (48) hour period to and until such service is
again available. Any abatement pursuant to this Section shall be in proportion
to the portion of the Premises which is rendered untenantable, including
totally, if applicable. No abatement pursuant to this Section shall defeat

5

--------------------------------------------------------------------------------



or diminish any rights of Landlord to make a claim against any rental
interruption insurance maintained by Landlord. Except as provided herein and in
Section 6.2 and in Articles 17 and 18, there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations, or
improvements in or to any portion of the Premises, or in or to the fixtures,
appurtenances and equipment therein or to the Common Facilities or the
improvements thereon. Landlord’s costs incurred in repair and maintenance of the
Building and the equipment described in this Section shall be included in Total
Operating Costs as defined in Exhibit “B.” Except as provided in this Article
and Articles 17 and 18, Landlord shall not be obligated to repair or maintain
the Premises or to bear any part of the expense of the Premises.

          Tenant expressly waives and releases its right to make repairs at
Landlord’s expense under Sections 1932(1) and 1942 of the California Civil Code
or any other statute or rule of law now or hereafter in effect.

          8.3. Landlord shall maintain, repair and replace the heating,
ventilating and air conditioning system in or serving the Premises. Tenant shall
reimburse Landlord for Landlord’s costs so incurred, together with an amount
equal to fifteen percent (15%) of such costs to cover Landlord’s administrative
and overhead expenses. Such reimbursement may be, at Landlord’s election,
retrospective or in advance based upon Landlord’s estimate of the costs to be
incurred and may be in periodic installments not more frequent than monthly. If
Landlord elects to collect such reimbursement in advance based upon an estimate
of costs, at the end of each lease year Landlord shall adjust as necessary the
estimated amounts paid by Tenant to actual costs with a billing to Tenant for
any additional amount due or a credit to Tenant against the next amounts due
equal to any amount paid by Tenant in excess of the actual costs of Landlord
hereunder. Landlord may cause the maintenance services hereunder to be performed
by a service which maintains the system in the Premises and systems located in
other tenant premises in the Center. Unless the provider of such services
allocates its charges among individual tenant premises, Tenant’s obligation
hereunder shall be to reimburse Landlord for a portion of the total cost charged
as determined by Landlord. The amounts to be reimbursed by Tenant pursuant to
this Section shall be additional rent.

          8.4. Tenant shall also be responsible to insure that all truck loading
areas and loading doors which constitute a part of the Premises, if any, are not
unreasonably damaged and do not accumulate litter or debris as a result of
deliveries to and pickups from Tenant. Any unreasonable costs borne by Landlord
(i.e., any costs of work performed by Landlord over and above Landlord’s
standard work with respect to the Common Facilities) to keep such areas clean
and in working order shall be billed by Landlord to Tenant and Tenant shall pay
the same within ten (10) days after receipt of an invoice from Landlord.

          8.5 Landlord shall secure the MPOE cabinet housing Tenant’s telephone
and cable wiring and related equipment (which cabinet is located in the adjacent
tenant’s premises) with a lock mechanism and Landlord’s on-site property manager
shall maintain keys for access to the cabinet. In the event of an emergency,
Landlord will provide immediate access to the MPOE cabinet to Tenant to enable
Tenant to repair any emergency condition. Tenant shall work diligently to
complete all repairs and take reasonable steps to minimize any possible
disruption caused by such repairs to the adjacent tenant. In the event Tenant
requires non-emergency access to the MPOE cabinet, Tenant shall provide at least
twenty-four (24) hours advance notice to Landlord and Landlord shall provide
access to Tenant at mutually agreeable times.

 

 

 

Article 9.

ALTERATIONS AND FIXTURES

          9.1. Tenant shall not make any alterations, additions or improvements
(including replacements and repairs) (“alterations”) of or to the Premises
without the prior written consent of Landlord which consent will not be
unreasonably withheld, conditioned or delayed unless the making or installation
of the alteration (i) affects the Building structural components, (ii) affects
the Building mechanical, electrical, HVAC or plumbing systems, (iii) affects the
exterior appearance of the Building, (iv) does not comply with applicable laws
or regulations, or (v) unreasonably interferes with the normal and customary
business operations of the other tenants in the Building. If any of clauses (i)
to (v) above is applicable to any proposed alteration, Landlord may give,
condition or withhold its consent at its sole and absolute discretion as to any
of the Building’s primary operating systems, but consent will not be
unreasonably withheld, conditioned or delayed in connection with alterations to
the distribution

6

--------------------------------------------------------------------------------



portions of those systems. The foregoing notwithstanding, in the event that the
alteration or improvement project has a value of less than $50,000.000, does not
require a building permit and does not involve any of the matters covered in
clauses (i) though (v), then Landlord’s prior consent shall not be require
provided that Landlord receives not less than ten (10) business days prior
written notice of Tenant’s intent to alter or install (including a complete
description of the work) and such addition or alteration is in the nature of
usual and customary office improvements. All alterations to the roof top
elements of the Premises must comply with Landlord’s standard plans and
specifications for such elements on the Building, which plans are available from
Landlord upon request. Tenant expressly agrees that Landlord may disapprove any
alterations of roof top elements that do not comply with Landlord’s standard
plans. Landlord may impose such additional conditions to its consent to any
alteration as Landlord deems reasonable, including, but not limited to, a
requirement that all work be covered by a lien and completion bond in an amount
equal to one and one-half times the estimated cost of the work. Any request for
consent shall be in writing and shall contain architectural plans describing
such work in reasonable detail. Failure of Landlord to respond to such request
within sixty (60) days after receipt of a complete set of architectural plans
shall be deemed approval of such request. Tenant, at Tenant’s cost, shall
prepare or cause to be prepared and shall deliver to Landlord within thirty (30)
days after completion of any work requiring Landlord’s consent, a detailed set
of “as-built” plans and specifications reflecting the alterations to the
Premises constructed by Tenant.

          All alterations of or to the Premises shall be scheduled through the
office of the Center and shall otherwise be completed in accordance with the
applicable provisions of Exhibit “D” attached hereto. All alterations of or to
the Premises shall become the property of Landlord and shall be surrendered with
the Premises at the end of the term, unless at the time of approval Landlord
expressly requires Tenant to remove all or a designated portion of such
alterations installed or constructed by Tenant and to repair any damage to the
Premises resulting from such removal.

          All alterations to the Premises shall be at least equal to the
original work in quality. The adequacy of such work shall be determined by
Landlord as measured by the same standards used for original construction.
Tenant shall be responsible for determining that the Premises comply with the
provisions of this Lease, all matters of record affecting the Premises, all
applicable governmental requirements, and all exterior architectural design,
location and color criteria as approved by Landlord. All work shall be performed
only by a licensed, bonded contractor approved in advance by Landlord, and shall
be made only at such time or times as shall be approved by Landlord. Tenant
shall indemnify and save harmless Landlord against all actions, claims, and
damages by reason of Tenant’s failure to comply with any of the foregoing
provisions.

          The approval by Landlord of any specifications, working drawings or
other plans for alterations to be made by Tenant of or to the Premises, whether
upon commencement of possession by Tenant of the Premises or at any other time
during the term of this Lease, shall not be deemed to be a representation or
warranty by Landlord as to the adequacy or sufficiency of such specifications,
working drawings or other plans or of the improvements or construction
contemplated thereby for any use or purpose. By its approval thereof, Landlord
assumes no liability or responsibility therefor, or for any defect in any
improvements or construction made pursuant thereto.

          Before commencement of any work of improvement in the Premises, Tenant
shall give Landlord thirty (30) days written notice thereof, specifying
precisely the expected date of commencement. Landlord may maintain in the
Premises such notices of non-responsibility or other notices as may be necessary
to protect Landlord against liability for liens and claims.

          9.2. All articles of personal property and all business and trade
fixtures, machinery and equipment, furniture and movable partitions installed by
Tenant at its expense shall be the property of Tenant and may be removed by
Tenant at any time during the last thirty (30) days of the term if Tenant is not
in default hereunder, provided that Tenant repairs any damage to the Premises
caused by such removal. On the expiration of the term, or on any earlier
termination of this Lease, Tenant shall remove all such personal property, etc.,
in accordance with the provisions of Article 22.

7

--------------------------------------------------------------------------------



 

 

 

Article 10.

USE OF PREMISES; HAZARDOUS MATERIALS

          10.1. Tenant shall use the Premises only for the purpose specified in
the applicable Basic Lease Provision and for no other purpose without the prior
written consent of Landlord. Tenant shall not use the Premises in violation of
any applicable law, ordinance or governmental regulation or of the certificate
of occupancy issued for the Premises, and shall, upon five (5) days’ written
notice from Landlord, discontinue any use of the Premises which is declared by
any governmental authority having jurisdiction to be a violation of any
applicable law, ordinance or governmental regulation or of said certificate of
occupancy. Tenant shall promptly comply with all protective covenants and
architectural standards applicable to the Premises and all present and future
laws, ordinances, orders, rules, regulations and requirements of all
governmental authorities having jurisdiction over the Premises, or any
applicable insurance underwriters.

          Tenant shall not do or permit anything to be done in or about the
Premises which will interfere with the rights of other occupants of the Center,
or injure or annoy them, or allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose, nor shall Tenant cause, maintain or
permit any nuisance or commit any waste in, on or about the Premises. Tenant
shall not (a) place a load upon any floor of the Premises which exceeds the
floor load per square foot which such floor was designed to carry, (b) attach or
hang any object or item from the ceiling or roof of the Premises or any
structural component of the Premises without Landlord’s prior written consent
thereto, (c) use an electric cart or any other vehicle, excluding automobiles,
in the Center except as previously approved by Landlord in writing, or (d)
violate any mandatory restrictions imposed by any governmental authority with
respect to conservation of energy, water, gas or electricity or reduction of
automobile or other emissions or any rules of Landlord adopted in compliance
therewith. Tenant shall not do or permit to be done anything which will injure
the Premises or invalidate or increase the cost of any insurance policy(ies)
covering the Premises, the Center and/or property located therein. Tenant shall
maintain no outside storage. Tenant shall promptly upon demand reimburse
Landlord for any additional premium charged for any such policy maintained by
Landlord by reason of Tenant’s failure to comply with the provisions of this
Article.

          10.2. Notwithstanding the foregoing, Tenant may contest any
governmental requirement or alleged violation thereof, so long as Landlord’s
interest in the Premises and the Center are not thereby adversely affected, and
Landlord shall, at Tenant’s request, join in such contest if its participation
is necessary, but at no expense to Landlord. If any security must be posted, or
any order must be obtained to forestall compliance with such requirement pending
the determination of such contest, Tenant shall post such security or shall
obtain such order prior to commencing such contest and such action shall be a
condition to Tenant’s right to contest. If such contest is finally determined
adversely to Tenant, Tenant shall promptly comply with the requirement(s)
determined to be applicable to the Premises and shall indemnify and hold
Landlord harmless from all liabilities, damages, costs (including costs and
attorneys’ fees incurred or awarded in such contest) and expenses occasioned by
any non-compliance by Tenant and any delay in effecting compliance, including
any delay occasioned by a contest determined adversely to Tenant.

          10.3. Without limiting the generality of Section 10.01, Tenant
covenants and agrees that Tenant, its employees, agents and other third parties
entering upon the Center at the request or invitation of Tenant shall not bring
into, maintain upon or release or discharge in or about the Center any hazardous
or toxic substances or hazardous waste (collectively, “hazardous materials”).
The foregoing covenant shall not extend to substances typically found or used in
general office and administrative environments so long as (a) such substances
are maintained only in such quantities as are reasonably necessary for Tenant’s
operations in the Premises, (b) such substances and any equipment which
generates such substances are used and stored strictly in accordance with all
applicable laws and regulations, the highest standards prevailing in the
industry for such substances and the manufacturers’ instructions therefor, (c)
such substances are not disposed of in or about the Center in a manner which
would constitute a release or discharge thereof and (d) all such substances and
any equipment which generates such substances are removed from the Center by
Tenant upon the expiration or earlier termination of this Lease. Tenant shall,
within thirty (30) days after the Commencement Date, and shall thereafter within
thirty (30) days after any material change and after any specific request
therefor by Landlord, provide to Landlord a written list identifying any
hazardous materials then maintained by Tenant in the Premises which such
materials are not typically found and/or used

8

--------------------------------------------------------------------------------



in an office environment, the use of each such hazardous material and the
approximate quantity of each such hazardous material so maintained by Tenant,
together with written certification by Tenant stating, in substance, that
neither Tenant nor any person for whom Tenant is responsible has released or
discharged any hazardous materials in or about the Center.

          In the event that Tenant proposes to conduct any use or to operate any
equipment which will or may utilize or generate a hazardous material other than
as specified in the first paragraph of this Section, Tenant shall first in
writing submit such use or equipment to Landlord for approval. No approval by
Landlord shall relieve Tenant of any obligation of Tenant pursuant to this
Section, including the removal, clean-up and indemnification obligations imposed
upon Tenant by this Section. Tenant shall, within five (5) days after receipt
thereof, furnish to Landlord copies of all notices and other communications
received by Tenant with respect to any actual or alleged release or discharge of
any hazardous material in or about the Premises or the Center and shall, whether
or not Tenant receives any such notice or communication, notify Landlord in
writing of any discharge or release of hazardous material by Tenant or anyone
for whom Tenant is responsible in or about the Premises or the Center.

          In the event that Tenant is required to maintain any hazardous
materials license or permit in connection with any use conducted by Tenant or
any equipment operated by Tenant in the Premises, copies of each such license or
permit, each renewal thereof and any communication relating to suspension,
renewal or revocation thereof shall be furnished to Landlord within five (5)
days after receipt thereof by Tenant. Compliance by Tenant with the two
immediately preceding sentences shall not relieve Tenant of any obligation of
Tenant pursuant to this Section.

          Upon any violation of the foregoing covenants, Tenant shall be
obligated, at Tenant’s sole cost, to clean-up and remove from the Center all
hazardous materials introduced into the Center by Tenant or any third party for
whom Tenant is responsible. Such clean-up and removal shall include all testing
and investigation required by any lender, owner or governmental authorities
having jurisdiction, and preparation and implementation of any remedial action
plan required by any governmental authorities having jurisdiction. All such
clean-up and removal activities of Tenant shall, in each instance, be conducted
to the satisfaction of Landlord and all governmental authorities having
jurisdiction. Landlord’s right of entry pursuant to Article 13 shall include the
right to enter, inspect and test the Premises for violations of Tenant’s
covenants herein. If any governmental authority or lender shall require testing
for hazardous materials in the Premises, then Tenant shall reimburse Landlord
for all costs of such testing upon demand as additional rent due hereunder.

          Tenant shall indemnify, defend and hold harmless Landlord, its
partners, and its and their successors, assigns, partners, directors, officers,
trustees, beneficiaries, members, managers, employees, agents, lenders,
attorneys and affiliates and any parties providing contract management or
security services at the Center (collectively, the “Indemnified Parties”) from
and against any and all claims, liabilities, losses, actions, costs and expenses
(including attorneys’ fees and costs of defense) incurred by such Indemnified
Parties, or any of them, as the result of (i) the introduction into or about the
Center by Tenant or anyone for whom Tenant is responsible of any hazardous
materials, (ii) the usage, storage, maintenance, generation, production,
disposal, release or discharge by Tenant or anyone for whom Tenant is
responsible of hazardous materials in or about the Center, (iii) the discharge
or release in or about the Center by Tenant or anyone for whom Tenant is
responsible of any hazardous materials, (iv) any injury to or death of persons
or damage to or destruction of property resulting from the use, introduction,
production, storage, generation, disposal, disposition, release or discharge by
Tenant or anyone for whom Tenant is responsible of hazardous materials in or
about the Center, and (v) any failure of Tenant or anyone for whom Tenant is
responsible to observe the foregoing covenants of this Section. Payment shall
not be a condition precedent to enforcement of the foregoing indemnification
provision.

          Landlord shall indemnify, defend and hold harmless Tenant, its
successors, assigns, partners, directors, officers, employees, (collectively,
the “Tenant Indemnified Parties”) from and against any and all claims,
liabilities, losses, actions, costs and expenses (including attorneys’ fees and
costs of defense) incurred by such Tenant Indemnified Parties, or any of them,
as the result of (i) the introduction into or about the Center by Landlord, its
employees or agents of any hazardous materials in violation of applicable law,
(ii) the usage, storage, maintenance, generation, production, disposal, release
or discharge by Landlord, its employees

9

--------------------------------------------------------------------------------



or agents of hazardous materials in or about the Center in violation of
applicable law or (iii) the discharge or release in or about the Center by
Landlord, its employees or agents of any hazardous materials in violation of
applicable law.

          Upon any violation of the foregoing covenants Landlord shall be
entitled to exercise all remedies available to a landlord against a defaulting
tenant, including but not limited to those set forth in Article 20. Without
limiting the generality of the foregoing, Tenant expressly agrees that upon any
such violation Landlord may, at its option, (A) immediately terminate this Lease
or (B) continue this Lease in effect until compliance by Tenant with its
clean-up and removal covenant notwithstanding any earlier expiration date of the
term of this Lease. No action by Landlord hereunder shall impair the obligations
of Tenant pursuant to this Section.

          As used in this Section, “hazardous materials” shall include asbestos,
all petroleum products and all hazardous materials, hazardous wastes and
hazardous or toxic substances as defined or designated in or pursuant to the
comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601, et seq.) (including specifically any element,
compound, mixture or solution), the Resource Conservation and Recovery Act, as
amended (42 U.S.C. §§ 6901, et seq.), the Toxic Substances Control Act, as
amended (15 U.S.C. §§ 2601, et seq.), and California Health and Safety Code
Section 25316, including such hazardous or toxic substances or wastes as are
identified, defined or listed elsewhere where such identifications, definitions
or lists are incorporated into such acts or code section by reference, as well
as all products containing such hazardous substances. In addition, “hazardous
materials” shall include any substance designated pursuant to the Clean Water
Act (33 U.S.C. §§ 1321 et seq.), any hazardous waste having the characteristics
identified under or listed pursuant to the Solid Waste Disposal Act, (42 U.S.C.
§§ 1317(a), et seq.), any hazardous air pollutant listed under Section 112 of
the Clean Air Act (42 U.S.C. §§ 7412, et seq.) and any imminently hazardous
chemical substance or mixture with respect to which the Administrator of the
Environmental Protection Agency has taken action pursuant to Section 7 of the
Toxic Substances Control Act (15 U.S.C. §§ 2606, et seq.). The term also
includes, but is not limited to, polycholorinated biphenyls, urea formaldehyde
or related substances. By its signature to this Lease, Tenant confirms that it
has conducted its own examination of the Premises with respect to hazardous
materials and accepts the same “AS IS” and with no hazardous materials present
thereon.

          Within 180 days prior to the expiration of this Lease (or within
thirty (30) days after any earlier expiration), Landlord may at its election
retain a hazardous materials consultant to conduct a survey or audit of the
Premises to determine whether or not hazardous materials introduced by Tenant or
its agents, employees or contractors are present in or about the Premises.
Tenant shall cooperate fully with Landlord and such consultant in the conduct of
any such survey or audit and shall reimburse Landlord, as additional rent, for
the costs and fees of such consultant within ten (10) days after receipt of
Landlord’s invoice therefor. If the audit or survey discloses the presence of
hazardous materials introduced by Tenant or its agents, employees or
contractors, the fourth, fifth and sixth paragraphs of this Section 10.3 shall
apply to such hazardous materials and Tenant’s obligations with respect thereto.

          The covenants contained in this Section 10.3 shall survive the
expiration or any earlier termination of this Lease.

          10.4. Tenant shall not create or permit to exist in or about the
Premises any condition conducive to the growth of mold, fungus or other
potentially dangerous organisms (collectively, “Biological Toxants”). For this
purpose, a condition conducive to the growth of Biological Toxants shall include
the presence of wet or damp wood, wet or damp cellulose wallboard or other wet
or damp materials which may constitute a food supply for Biological Toxants,
including but not limited to waste food and beverages.

          In the event that Tenant observes the presence of any Biological
Toxant in the Premises, the Building or the Center, whether by sight or smell,
Tenant shall promptly notify Landlord in writing of such presence and the
precise location thereof. If such presence is the result of the action or
omission of Tenant or its agents, employees or contractors, Tenant shall
promptly, at Tenant’s cost, conduct such remediation work as shall be necessary
to completely remove the Biological Toxant from the Premises, the Building or
the Center, as applicable. such remediation shall include removal and
replacement of any infected host materials (i.e., wood,

10

--------------------------------------------------------------------------------



wallboard, etc.) as well as any repairs and refinishing required as the result
of such removal and replacement. The foregoing does not impose upon Tenant an
affirmative obligation to seek out any such conditions but rather, only to
report and further investigate conditions observed in the ordinary course of
Tenant’s business.

          If Tenant is not responsible to remediate such Biological Toxant
pursuant to the immediately preceding paragraph, Landlord shall conduct such
remediation and any repairs and refinishing required as the result of such
remediation. The cost of such remediation, repair, replacement and refinishing
shall be included in Building Operating Expenses or Center Operating Expenses,
as applicable. Tenant shall cooperate with Landlord as reasonably requested in
connection with any such remediation which impacts Tenant’s use of the Premises,
the Building or the Center, as applicable.

          There shall be no abatement of rent on account of any remediation of a
Biological Toxant for which Tenant is responsible pursuant to the second
paragraph of this Section. In the event of any remediation (a) for which
Landlord is responsible pursuant to this Section and (b) which interferes with
Tenant’s use of the Premises, rent shall be abated for the period of such
remediation to the same degree as the interference with Tenant’s use of the
Premises.

          Landlord’s right of entry pursuant to Article 13 shall include the
right to enter, inspect and test the Premises for the presence of Biological
Toxants therein. If any such inspection and/or testing reveals the presence of
Biological Toxants in the Premises, Landlord or Tenant shall promptly remediate
the same pursuant to the second, third and fourth paragraphs of this Section.

          In addition, if Tenant violates the covenant set forth in the first
paragraph of this Section, the fourth paragraph (clean-up and removal
obligation), the fifth paragraph (Tenant indemnification obligation) and the
sixth paragraph (Tenant default) of Section 10.3 above shall all apply to such
violation.

 

 

 

Article 11.

ACCEPTANCE OF PREMISES

 

          Tenant acknowledges that, except as provided in this Lease, including
but not limited to section 48.11, neither Landlord nor any agent of Landlord has
made any representation or warranty with respect to the Premises or the
suitability or fitness of the Premises for the conduct of Tenant’s business or
for any other purpose. Taking of possession of the Premises by Tenant shall
conclusively establish that the Premises were at such time in satisfactory
condition and in conformity with the provisions of this Lease in all respects,
except as to any items as to which Tenant shall give Landlord a written
punchlist in reasonable detail within fifteen (15) business days after Tenant
takes possession of either the Initial Premises or the Additional Premises,
respectively. Landlord shall promptly correct any actual defects of which it is
so notified. Nothing contained in this Article shall affect the commencement of
the term or the obligation of Tenant to pay rent hereunder.

 

 

 

Article 12.

LIENS

 

          Tenant shall keep the Premises free from any mechanic’s liens arising
out of any work performed, materials furnished or obligations incurred by
Tenant, and agrees to defend, indemnify and hold harmless Landlord from and
against any such lien or claim or action thereon, together with costs of suit
and reasonable attorney’s fees incurred by Landlord in connection therewith. If
any such lien shall be filed against the Premises, Tenant shall notify Landlord
promptly and shall either cause the same to be discharged of record within
twenty (20) days after the date of filing of the same or, if Tenant in good
faith determines to contest such lien, Tenant shall furnish such security as may
be necessary to (a) prevent any foreclosure proceedings against the Premises
during the pendency of such contest, and (b) cause Chicago Title Insurance
Company to remove such lien as a matter affecting title to the Premises on a
preliminary title report with respect thereto.

          If Tenant shall fail to perform its obligation in this Section to
remove any lien for which Tenant is responsible, Landlord shall have, in
addition to all other remedies provided herein or by law, the right but not the
obligation to cause such lien to be released by such means as Landlord shall
deem proper, including payment of and/or defense against the claim giving rise
to such lien. All sums paid by Landlord and all expenses incurred by it in
connection therewith

11

--------------------------------------------------------------------------------



shall create automatically an obligation of Tenant to pay an equivalent amount
to Landlord as additional rent, which additional rent shall be payable by Tenant
on Landlord’s demand therefor, together with interest at the maximum rate per
annum then permitted by law until paid to Landlord. Nothing herein shall imply
any consent by Landlord to subject Landlord’s estate to liability under any
mechanics’ or other lien law. Tenant shall give Landlord adequate opportunity,
and Landlord shall have the right, to post such notices of nonresponsibility as
are provided for in the mechanics’ lien laws of California.

 

 

 

Article 13.

ENTRY AND INSPECTION

 

          Landlord and its agents may at all reasonable times during normal
business hours and at any time in case of emergency, enter upon the Premises for
the purposes of (a) inspecting the same, and protecting the interest therein of
Landlord, and (b) taking all required materials and equipment into the Premises,
and performing all work therein which Landlord is required or permitted to
perform hereunder, (c) maintaining any service provided by Landlord to Tenant
hereunder and (d) posting notices of nonresponsibility, all without rebate of
rent to Tenant for any loss of occupancy or quiet enjoyment of the Premises, or
damage, injury or inconvenience thereby occasioned except to the extent of
Landlord’s gross negligence or willful misconduct. Landlord and its agents may
also enter and/or pass through the Premises, at reasonable times during normal
business hours, to show the Premises to holders of encumbrances on the interest
of Landlord, to prospective purchasers, mortgagees or lessees of the Building.
During the six (6) months prior to the expiration date of this Lease, Landlord
may exhibit the Premises to prospective tenants. Landlord may also enter on
and/or pass through the Premises at such times as shall be required by
circumstances of emergency. If during the last month of the term hereof Tenant
has removed substantially all property and personnel from the Premises and
completely ceased all business operations from the Premises, Landlord may enter
the Premises and repair, alter and redecorate the same, without abatement of
rent and without liability to Tenant. If Tenant is not personally present to
open the Premises when such an entry by Landlord is permitted, Landlord may
enter by means of a master key without liability to Tenant except for any
failure to exercise due care for Tenant’s property.

          Nothing contained herein shall constitute an actual or constructive
eviction or relieve Tenant of any obligation with respect to making any repair,
replacement or improvement or complying with any law, order or requirement of
any government or other authority. Nothing contained herein shall impose upon
Landlord any obligation to Tenant except as specifically provided in this Lease.

          Landlord may, for the purpose of altering, improving, or repairing the
Premises or any other portion of the Building, erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed, provided that the business of Tenant shall be interfered with as
little as is reasonably practicable. Tenant hereby waives any claim for damages
for any injury or inconvenience to or interference with Tenant’s business, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss
occasioned thereby except to the extent of Landlord’s gross negligence or
willful misconduct. Landlord shall have the right to use any and all means which
Landlord may deem proper to open any doors in an emergency in order to obtain
entry to the Premises, and any such entry to the Premises shall not be construed
or deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction of Tenant from the Premises or any portion thereof. No
provision of this Section shall be construed as obligating Landlord to perform
any repairs, alterations, or decorations, except as otherwise expressly agreed
to be performed by Landlord under this Lease.

 

 

 

Article 14.

ASSIGNMENT AND SUBLETTING (See Section 48.6)

 

          14.1. Tenant shall not, either voluntarily or by operation of law,
assign, sell, encumber, pledge or otherwise transfer all or any part of Tenant’s
leasehold estate, or permit the Premises to be occupied by anyone other than
Tenant or Tenant’s employees, or sublet the Premises or any portion thereof,
without Landlord’s prior written consent in each instance. Consent by Landlord
to one or more assignments or to one or more sublettings shall not operate to
exhaust Landlord’s rights under this Section. The voluntary or other surrender
of this Lease by Tenant or a mutual cancellation hereof shall not work a merger,
and shall, at the option of Landlord, terminate all or any subleases or
subtenancies or shall operate as an assignment to Landlord of such subleases or
subtenancies. If Tenant is a corporation which, under then current guidelines
published by the Commissioner of Corporations, is not deemed a public
corporation,

12

--------------------------------------------------------------------------------



or is an unincorporated association or partnership, the actual transfer or
assignment of any stock or other profit interest in such corporation,
association or partnership in the aggregate in excess of fifty percent (50%)
shall be deemed an assignment under this Article, provided, however, Landlord’s
consent shall not be required and no assignment or transfer of this Lease shall
be deemed to have occurred in connection with a bona fide public offering of
ownership interests in Tenant or by virtue of Tenant filing a registration
statement with the Securities and Exchange Commission for the issuance of public
stock in accordance with the provisions of the Securities Act of 1933, as
amended, and listed on such stock in the New York stock exchange or another
recognized national security exchange and/or in connection with any
restructuring of Tenant’s financing. Tenant agrees to reimburse Landlord, as
additional rent, for Landlord’s reasonable costs and attorneys’ fees incurred in
connection with processing and documentation of any requested assignment,
subletting, transfer, change of ownership or hypothecation of this Lease or
Tenant’s interest in the Premises.

          14.2. If Tenant desires to assign this Lease or to sublet the Premises
or any portion thereof, or to engage in any other transfer described in Section
14.1, it shall first notify Landlord of its desire to do so and shall submit in
writing to Landlord (i) the name of the proposed subtenant or assignee; (ii) the
nature of the proposed subtenant’s or assignee’s business to be carried on in
the Premises; (iii) the terms and provisions of the proposed sublease or
assignment; and (iv) such reasonable financial information as Landlord may
request concerning the proposed subtenant or assignee, including but not limited
to a balance sheet of the proposed subtenant or assignee as of a date within 90
days prior to such submission to Landlord.

          14.3. Within thirty (30) days after Landlord’s receipt of the last of
the information specified in Section 14.2, Landlord shall by written notice to
Tenant elect to (i) consent to the subletting or assignment upon the terms and
to the subtenant or assignee proposed; (ii) refuse to give its consent; or (iii)
if the proposed transaction is (x) an assignment or (y) a sublease of one-third
of the Premises or more and at the end of the term of such sublease, one year or
less shall remain on the term of this Lease, then in either such event Landlord
may terminate this Lease as to the portion (including all) of the Premises so
proposed to be subleased or assigned with a proportionate reduction in the rent
payable hereunder. If Landlord elects to proceed under clause (iii), Tenant
shall be relieved of its obligations under this Lease to the extent of the area
deleted from the Premises. In the event that Landlord does not elect to proceed
under clause (iii), Landlord shall not unreasonably withhold its consent
provided that the financial condition and quality of use of the proposed
subtenant or assignee are equal to or better than that of Tenant. Landlord may
also consent to a proposed subletting or assignment subject to such conditions
as Landlord, in its sole discretion, deems appropriate. No assignment or
subletting consented to by Landlord shall impair or diminish any covenant,
condition or obligation imposed upon Tenant by this Lease or any right, remedy
or benefit afforded Landlord. If Landlord consents or does not exercise any
option set forth herein within said thirty (30) day period, Tenant may within
sixty (60) days after the expiration of said thirty (30) day period enter into a
valid assignment or sublease of the Premises or portion thereof, upon the terms
and conditions described in the information required to be furnished by Tenant
to Landlord, or upon other terms not less favorable to Tenant; provided,
however, that any material change in such terms shall be subject to Landlord’s
consent as provided herein, and provided further that any amount to be paid to
Landlord by Tenant pursuant to Section 14.4 shall be paid to Landlord upon the
consummation of such transaction.

          14.4. In connection with any assignment or subletting, Landlord shall
be entitled to receive, in the case of a subletting, all rent (however
denominated and paid) payable by the subtenant to Tenant in excess of that
payable by Tenant to Landlord pursuant to the other provisions of this Lease
and, in the case of an assignment, all consideration given, directly or
indirectly, by the assignee to Tenant in connection with such assignment. In
both cases, such amounts shall be paid after recovery by Tenant of Tenant’s
transaction expenses as set forth in section 48.6(a). For the purposes of this
clause, “rent” shall mean all consideration paid or given, directly or
indirectly, for the use of the Premises or any portion thereof. “Consideration”
shall include money, services, property or any other thing of value such as
payment of costs, cancellation of indebtedness, discounts, rebates and the like.
“Sublet” and “sublease” shall include a sublease as to which Tenant is sublessor
and any sub-sublease or other subtenancy, irrespective of the number of
tenancies and tenancy levels between the ultimate occupant and Landlord, and as
to which Tenant receives any consideration, as defined in this Section, and
Tenant shall require in any sublease which it executes that Tenant receive the
profit from all sub-subtenancies, irrespective of the number of levels thereof.
The rent or other consideration to be

13

--------------------------------------------------------------------------------



passed through to Landlord pursuant to this clause shall be paid to Landlord
promptly upon receipt by Tenant and shall be paid in cash, irrespective of the
form in which received by Tenant. If any rent or other consideration received by
Tenant from a subtenant or assignee is in a form other than cash, Tenant shall
pay to Landlord in cash the fair value of such consideration. Landlord and
Tenant agree that the payment required by this Section represents payment for
Landlord’s property rights in and to the leasehold estate hereby created.
Moreover, nothing contained in this Section 14.4 shall be deemed or construed to
permit any sub-subletting of all or any portion of the Premises. Any such
sub-subletting shall be only with the prior written consent of Landlord, and it
is Landlord’s policy not to permit any sub-subletting.

          14.5. All options to extend, renew or expand, if any, contained in
this Lease are personal to Tenant and to those parties to which Tenant may
sublet or assign without Landlord’s consent in a Permitted Transaction pursuant
to Section 48.6 hereof.

          14.6. No subletting or assignment, even with the consent of Landlord,
shall relieve Tenant of its obligation to pay the rent and to perform all other
obligations to be performed by Tenant, unless such obligation is expressly
waived by Landlord in writing. The acceptance of any payment due hereunder by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision of this Lease or to be a consent to any assignment or subletting.

 

 

 

Article 15.

INSURANCE PROVISIONS

 

          15.1. Tenant shall at all times during the term and at its cost,
maintain in full force and effect a policy or policies of insurance which afford
the following coverages:

               (a) Worker’s Compensation in the statutorily required amount,
including employer’s liability with a liability amount not less than $1,000,000
per occurrence.

               (b) Comprehensive General Liability Insurance with a liability
amount not less than $1,000,000 combined single limit for both bodily injury and
property damage, including blanket contractual liability, broad form property
damage, personal injury, completed operations, products liability, fire legal
liability, host liquor liability (or liquor liability, if applicable) and owned
and non-owned automobile coverage.

          The minimum limit on the coverage provided pursuant to paragraph (b)
above shall be adjusted upward or downward at the expiration of each third lease
year as follows: Not less than sixty (60) days prior to the relevant adjustment
date, Landlord shall request such insurance brokerage firm as is then placing
insurance for Landlord (the “Reviewing Broker”) to review Tenant’s then existing
liability insurance coverage, to review the then use of the Premises and the
claims history with respect thereto and to recommend, in writing, the amount of
coverage to be carried by Tenant. Such recommendation shall be based upon the
then use of the Premises and the liability claims history with respect to the
Premises and shall be certified to be consistent with amounts of coverage
generally recommended by such Reviewing Broker for similar types of users of
property with uses similar to that of the Premises in the geographical area
which includes the Premises. If the Reviewing Broker shall recommend an
increase(s) or decrease(s) in the amount of coverage then provided by Tenant,
Tenant shall promptly increase or decrease its coverage to the recommended
amount(s). In no event shall there be any reduction in the amounts of coverage
provided by Tenant under paragraph (b) below the initial amounts set forth
herein, notwithstanding any recommendation by the Reviewing Broker.

          Landlord, any lender with respect to the Center, any party providing
management or security services at the Center under contract with Landlord and
any other persons designated by Landlord, shall be added as additional insureds
pursuant to such policies (although they shall not have any obligations as
“named” insureds therein). The insurance required by this Article shall be the
primary insurance as respects Landlord (and any other additional insureds
designated by Landlord) and not contributory. Each policy providing coverage
required by paragraph (b) shall contain an endorsement providing, in substance,
that “such insurance as is afforded hereby for the benefit of [Landlord] shall
be primary and any insurance carried by [Landlord] shall be excess and not
contributory.” In no event shall the limits of any coverage maintained by Tenant
be considered as limiting the liability of Tenant pursuant to this Lease.

14

--------------------------------------------------------------------------------



          15.2. Tenant shall at all times during the term and at its cost,
maintain in effect policies of insurance covering (a) all tenant improvements on
or in the Premises, providing protection against any risk included within the
classification “Causes of Loss–Special Form” (ISO Form 10 30), including but not
limited to insurance against sprinkler leakage, vandalism and malicious
mischief, such insurance to be in an amount not less than the full replacement
value of such improvements, which shall be determined at the time the policy is
initially obtained, and not less frequently than once every three (3) years
thereafter; (b) all personal property of Tenant located in or at the Premises,
including but not limited to fixtures, furnishings, equipment and furniture, in
an amount not less than their full replacement value, providing protection
against any peril included within the classification “Causes of Loss–Special
Form” (ISO Form 10 30), including but not limited to insurance against sprinkler
leakage, vandalism and malicious mischief; and (c) business interruption
insurance assuring that all rent payable hereunder will be paid for a period of
twelve (12) months if the Premises are destroyed or rendered inaccessible by a
risk insured against by a “Causes of Loss–Special Form” (ISO Form 10 30) policy,
with any endorsements required by this Section. Similarly, Landlord shall at all
times during the term maintain in full force and effect a policy or policies of
fire insurance with an extended coverage endorsement covering the Building
(other than tenant improvements), and Landlord may maintain such other coverage
and endorsements, including, but not limited to, “Cause of Loss–Special Form”
(ISO Form 10 30), sprinkler leakage, vandalism, malicious mischief, and flood
and earthquake insurance, as Landlord deems necessary or desirable (but
exclusive of the coverages maintained by Tenant pursuant to this Section), such
insurance to be in an amount not less than the full replacement cost of the
Building, all improvements constructed thereon and any additions thereto or
replacements thereof, exclusive of foundation and excavation costs. Landlord’s
insurance may include loss of rent insurance covering losses by perils covered
by the aforementioned insurance in amounts not less than one year’s full rent,
the proceeds of which shall be payable to Landlord and any first mortgagee, as
their interests may appear. Said property insurance shall not contain a
coinsurance or contribution provision, but will contain replacement cost
endorsements and deductibles. Landlord may also, but shall not be obligated to,
maintain terrorism coverage in such amount as Landlord determines. The cost of
the insurance maintained by Landlord, including all deductibles and insurance
reserves with respect thereto, shall be included in Total Operating Expenses
pursuant to Article 4 and Exhibit “B.”

          The proceeds of such insurance, so long as this Lease remains in
effect, shall be used to repair or replace the Building, tenant improvements and
personal property so insured. Upon any termination of this Lease pursuant to
Article 17, the proceeds, if any, of the insurance provided for in clauses (a)
and (c) of this Section and of the insurance maintained by Landlord shall be
retained by Landlord and the proceeds, if any, of the insurance provided for in
clause (b) shall be retained by Tenant.

          15.3. All insurance required to be carried by Tenant shall be with
companies rated A:VIII, or better, in the then most recent version of Best’s Key
Rating Guide and licensed or otherwise permitted to provide the relevant
insurance in the State of California. Tenant shall deliver to Landlord at least
fifteen (15) days prior to the time when such insurance is required, and
thereafter at least thirty (30) days prior to the expiration or renewal date of
any policy maintained by Tenant, copies of the policies or certificates
evidencing such insurance. All certificates delivered by Tenant pursuant to this
Section shall be on ACORD Form 27. All policies and certificates delivered
pursuant to this Article shall contain liability limits not less than those set
forth herein, shall list the additional insureds and shall specify all
endorsements and special coverages required. Each policy shall contain a
provision requiring not less than ten (10) days written notice to Landlord prior
to any cancellation, non-renewal or material amendment thereof. For the purposes
of this Article, “term” and “term of this Lease” shall mean the period from the
Commencement Date through the later of the expiration or termination of the
Lease term or the date Tenant surrenders possession of the Premises to Landlord.

          15.4. Landlord shall at all times during the term maintain in full
force and effect a policy or policies of comprehensive liability insurance
insuring against loss, damage or liability for injury to or death of any person
or loss or damage to property occurring in the Common Facilities (as defined in
Exhibit “B” hereto) or in the public areas of the Building, with not less than
$2,000,000.00 combined single limit. Landlord or any first mortgagee with an
interest in the Center may from time to time require that such insurance limits
be increased to a level which Landlord or any such first mortgagee reasonably
deems necessary for full and adequate

15

--------------------------------------------------------------------------------



protection. The cost of all insurance obtained by Landlord hereunder shall be
included in Total Operating Expenses (as defined in Exhibit “B” hereto).

           15.5. Landlord and Tenant each hereby waives all rights of recovery
against the other and against any other occupant of the Center and against the
officers, employees, agents, representatives and business visitors of such other
party and of such other occupant, for loss of or damage to such waiving party or
to its property or the property of others under its control, arising from any
cause insured against under any policy of insurance required to be carried by
such waiving party pursuant to Section 15.2 of this Lease (or any other policy
of property insurance carried by such waiving party in lieu thereof) or actually
carried by such waiving party at the time of such loss or damage. The foregoing
waiver shall be effective whether or not a waiving party actually obtains and
maintains the property insurance which such waiving party is required to obtain
and maintain pursuant to this Lease (or any substitute therefor). Landlord and
Tenant shall, upon obtaining the policies of property insurance which they are
required hereunder to maintain or otherwise maintain, give notice to their
respective insurance carriers that the foregoing mutual waiver of subrogation is
contained in this Lease.

          15.6. To the fullest extent permitted by law, Tenant shall indemnify
and hold harmless Landlord, its agents and employees and all partners, owners
and affiliates of Landlord and the owner of the Center from and against all
liabilities for any damage or injury (including, without limitation, loss of
life) to any person or property in or about the Center arising from the use of
the Premises or the Center by Tenant, its subtenants, assignees or licensees or
the respective agents, employees or invitees of any of the foregoing persons, or
any other persons permitted in the Premises or elsewhere in the Center by
Tenant, or any of them. Such indemnification shall extend to liabilities arising
from any activity, work, or thing done, permitted or suffered by Tenant or any
such person in or about the Center and shall further extend to any liabilities
arising from any default in the performance of any obligation on Tenant’s part
hereunder. “Liabilities” shall include all suits, actions, claims and demands
and all expenses (including attorneys’ fees and costs of defense) incurred in or
about any such liability and any action or proceeding brought thereon. If any
claim shall be made or any action or proceeding brought against Landlord on the
basis of any liability described in this Section, Tenant shall, upon notice from
Landlord, defend the same at Tenant’s expense by counsel reasonably satisfactory
to Landlord. Provided, however, that nothing contained herein shall operate to
relieve Landlord from any loss, damage, injury, liability, claim, cost or
expense which it is determined by a court of competent jurisdiction was
proximately caused by the sole negligence or willful misconduct of Landlord or
its agents or employees.

          15.7. Neither Landlord nor its agents or employees shall be liable for
any damage to property entrusted to Landlord’s agents or employees in the
Center, nor for loss of any property by theft. Neither Landlord nor its agents
or employees shall be liable for any injury, death or damage which may be
sustained by the person, goods, wares or property of Tenant, its employees,
invitees or visitors or any other person in or about the Premises, or for loss
or interruption of business, caused by or resulting from any peril which may
affect the Premises, whether such damage or injury results from conditions
arising in the Premises or in other portions of the Center or from other
sources, unless solely and proximately caused by the negligence of Landlord, its
agents or employees, as determined by a court of competent jurisdiction. Tenant,
as a material consideration to Landlord, assumes all risk of damage to property
and injury to or death of persons in or about the Center from any cause other
than Landlord’s sole negligence as determined by a court of competent
jurisdiction and for damage to the Premises resulting from any act or negligence
of any employee, agent, visitor or licensee of Tenant. Landlord shall not be
liable for any damages arising from any act or neglect of any other tenant of
the Center or any of their officers, employees, agents, representatives,
customers, business visitors or invitees.

          15.8. Tenant acknowledges that it is aware that the Center is in an
area designated as a “flood hazard area” by the Department of Housing and Urban
Development. Tenant may, but is not required to, obtain and maintain at Tenant’s
cost National Flood Insurance business and personal property coverage, available
from private insurance companies to tenants in nonresidential buildings located
in flood hazard areas. Such insurance may be required if Tenant obtains
financing in connection with its business in the Premises from federally
supervised, regulated or insured lenders. When seeking information on such
insurance, Tenant should inform its insurance broker that (a) the Center is
located in a designated “flood hazard area,” (b) the Premises were constructed
after 1974 in full compliance with the City of

16

--------------------------------------------------------------------------------



Costa Mesa’s finish grading plans and “flood-proofing” criteria adopted to
reduce damage from flooding buildings and their contents and (c) the actual
finish floor elevation of the Premises is higher than the water surface
elevation on the City of Costa Mesa flood plain maps covering the Center. Flood
insurance maintained by Landlord with respect to the Premises, if any, shall not
cover improvements made by Tenant or any property placed by Tenant in the
Premises.

          15.9. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Premises or in the Building and of defects therein or in the
fixtures or equipment therein.

          15.10. If on account of the failure of Tenant to comply with the
provisions of this Article 15, Landlord or any other person is adjudged a
co-insurer by its insurance carrier, then any loss or damage which Landlord or
such other person shall sustain by reason thereof shall be borne by Tenant and
shall be immediately paid by Tenant upon receipt of a bill therefor and evidence
of such loss.

          15.11. Landlord makes no representation that the limits of liability
specified to be carried by Tenant under the terms of this Article are adequate
to protect Tenant against Tenant’s undertaking under this Lease. In the event
Tenant believes that any such insurance coverage called for under this Lease is
insufficient, Tenant shall provide, at its own expense, such additional
insurance as Tenant deems adequate. In no event shall the limits of any coverage
maintained by Tenant pursuant to this Article 15 be considered as limiting
Tenant’s liability under this Lease.

 

 

 

Article 16.

TRANSFER OF LANDLORD’S INTEREST

 

          Upon any transfer or transfers of Landlord’s interest in the Premises,
other than a transfer for security purposes only, the transferor shall be
automatically relieved of all obligations on the part of Landlord accruing after
the date of such transfer, including the obligation of Landlord under Article 5
to return the security deposit as provided therein, provided such obligations
are assumed in writing by the transferee. No holder of a mortgage or deed of
trust to which this Lease is or may be subordinate, and no landlord under a
so-called sale leaseback, shall be responsible in connection with the security
deposited, or in connection with any other funds paid by Tenant hereunder,
unless such mortgagee, holder of a deed of trust or landlord shall actually
receive such funds. The covenants contained in this Lease on the part of
Landlord shall, subject to the foregoing, be binding on Landlord, its successors
and assigns, only during and in respect of their respective periods of ownership
of the landlord’s interest in this Lease.

 

 

 

Article 17.

DAMAGE OR DESTRUCTION

 

          17.1. If (a) the Building is damaged or destroyed to at least
twenty-five percent (25%) of its Rentable Area, or (b) the Building is partially
damaged or destroyed during the last three (3) years of the term, or (c) the
Building is damaged and such damage is caused by a casualty not insured against
by Landlord, then, in any such event, Landlord may elect to terminate this Lease
effective as of the occurrence of the damage or destruction, by written notice
within sixty (60) days after the occurrence. A total destruction of the Building
shall terminate this Lease.

          17.2. Upon a partial destruction which does not result in a
termination of this Lease pursuant to Section 17.1, Landlord shall repair the
same to the extent of available insurance proceeds, provided such repairs can be
made, in Landlord’s opinion, within six (6) months after notice to Landlord of
the occurrence of such damage, without the payment of overtime or other
premiums, in conformity with all then applicable laws and regulations, and such
partial destruction shall not void this Lease. If such repairs cannot, in
Landlord’s opinion, be made within such six (6) month period or if available
insurance proceeds shall be insufficient to cover the cost of the repairs,
Landlord may elect to make such repairs within a reasonable time and pay any
cost in excess of available insurance proceeds with this Lease continuing in
effect, or elect to not make such repairs. Landlord’s election to make such
repairs must be evidenced by written notice to Tenant within sixty (60) days
after the occurrence of the damage. If Landlord does not so elect to make such
repairs, this Lease may be terminated by either party by written notice to the
other party given within fifteen (15) days after the expiration of the period
for Landlord’s election, with such termination to be effective as of the date of
occurrence of the damage. During any repair by Landlord pursuant to this
Section, Tenant shall be entitled to a

17

--------------------------------------------------------------------------------



proportionate reduction of rent while such repairs are being made, such
proportionate reduction to be based upon the extent to which the Premises, or
part thereof, may be untenantable.

          17.3. No damages, compensation or claim shall be payable by Landlord
for inconvenience, loss of business or annoyance arising from any repair or
restoration of the Premises. Landlord shall use its best efforts to effect such
repairs or restoration promptly and in such manner as not unreasonably to
interfere with Tenant’s use and occupancy. All proceeds of the insurance
maintained pursuant to Sections 15.2 and 15.4 upon the Premises (but not
Tenant’s personal property therein) shall be the property of Landlord, whether
or not Landlord is obligated to or elects to make any repairs hereunder. The
restoration obligations of Landlord hereunder shall not include repair,
restoration or replacement of Tenant’s equipment or personal property or of any
improvements installed by Tenant.

          17.4. Tenant waives the provisions of Section 1932, subdivision 2, and
Section 1933, subdivision 4, of the California Civil Code and all comparable
statutes or rules of law now or hereafter in effect with respect to any partial
destruction which Landlord must or may elect to repair under this Article. The
provisions of this Article constitute an agreed alternative method of dealing
with damage or destruction of the Premises and are in lieu of the less
comprehensive provisions contained in such statutory sections.

 

 

 

Article 18.

EMINENT DOMAIN

 

          18.1. If the entire Premises or greater than twenty-five percent (25%)
of the Rentable Area of the Premises shall be taken under power of eminent
domain, this Lease shall terminate as of the date of such condemnation, or as of
the date possession is taken by the condemning authority, whichever is earlier.
No award for any taking shall be apportioned, and Tenant hereby assigns to
Landlord any award made in such taking or condemnation together with all rights
of Tenant in or to the same or any part thereof. However, nothing contained
herein shall give Landlord any interest in or require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and
fixtures of Tenant and/or for interruption of or damage to Tenant’s business,
provided that such award does not diminish the award to Landlord.

          18.2. If less than twenty-five percent (25%) of the Rentable Area of
the Premises is so taken, rent shall be abated in proportion to the part of the
Premises so taken, effective the date on which the condemning authority requires
possession. Landlord shall restore the portion of the Premises remaining usable
to as near its former condition as reasonably possible and this Lease shall
continue in effect. Notwithstanding anything to the contrary in the foregoing,
for a period of ten (10) business days following any such taking, Tenant shall
have the right to terminate the Lease upon thirty (30) days written notice if
the taking of less than twenty-five percent (25%) of the Rentable Area of the
Premises materially interferes with Tenant’s business operations at the
Premises.

          18.3. Notwithstanding anything to the contrary in the foregoing, no
temporary taking of the Premises or any part thereof, and/or of Tenant’s rights
therein shall terminate this Lease or give Tenant any right to any abatement of
rent; any award to Tenant by reason of such temporary taking shall belong
entirely to Tenant.

          18.4. A sale by Landlord to any authority having the power of eminent
domain, either under threat of condemnation or while condemnation proceedings
are pending, shall be deemed a taking by eminent domain for all purposes under
this Article. Landlord may, without any obligation to Tenant, agree to sell
and/or convey to the taking authority the Premises, the Building, the Center or
any portion thereof sought by the taking authority free from this Lease and the
rights of Tenant thereunder, without first requiring that any action or
proceeding be instituted or, if instituted, pursued to a judgment.

 

 

 

Article 19.

DEFAULTS

 

          Each of the following shall constitute a default hereunder by Tenant:

               (a) Failure by Tenant to make any payment required to be made by
Tenant hereunder, as and when due. Landlord shall give Tenant five (5) days
written notice of such default; provided, however, that any such notice shall be
in lieu of, and not in addition to,

18

--------------------------------------------------------------------------------



any notice required under Section 1161, et. seq., of the California Code of
Civil Procedure, as amended.

               (b) In the event that Landlord imposes a parking control system,
use by Tenant and/or Tenant’s agents, employees, customers and invitees of
parking spaces in the Common Facilities in excess of that number of Allocated
Parking Spaces set forth in the applicable Basic Lease Provision, where such use
continues for an aggregate of three (3) days after written notice thereof from
Landlord to Tenant; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under Section 1161, et seq., of the
California Code of Civil Procedure, as amended. Use of a parking space for any
portion of a day shall be deemed use of the space for a full day for purposes of
this subsection (c).

               (c) Failure by Tenant to observe or perform any express or
implied covenant or provision of this Lease to be observed or performed by
Tenant, other than as specified in (a) or (b) above, where such failure
continues for an aggregate of twenty (20) days after written notice thereof from
Landlord to Tenant; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under Section 1161, et seq., of the
California Code of Civil Procedure, as amended; provided, further, that if the
nature of such failure is such that more than twenty (20) days are reasonably
required for its cure, then Tenant shall not be in default if Tenant commences
such cure within said twenty (20) day period, and thereafter diligently
prosecutes such cure to completion within sixty (60) days after said notice.

               (d) (i) The making by Tenant of any general assignment for the
benefit of creditors; (ii) the filing by or against Tenant of a petition to have
Tenant adjudged a “debtor” under 11 U.S.C. Sec. 101 or a petition for
reorganization or arrangement under any law relating to bankruptcy (unless, in
the case of a petition filed against Tenant, the same is dismissed within thirty
(30) days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days; or (v) Tenant’s convening of a meeting of its creditors or any class
thereof for the purpose of effecting a moratorium upon or composition of its
debts.

               (e) Tenant makes or has made or furnishes or has furnished any
warranty, representation, or statement to Landlord in connection with this
Lease, or any other agreement to which Tenant and Landlord are parties, which is
or was false or misleading in any material respect when made or furnished.

 

 

 

Article 20.

REMEDIES

 

          20.1. Upon any default by Tenant, Landlord, in addition to any other
remedies available to Landlord, may exercise the following remedies:

               (a) Terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event
Landlord shall be entitled to recover from Tenant:

                    (i) All damages permitted by California Civil Code Sec.
1951.2(a), including the worth at the time of award of the amount by which the
unpaid rent and additional rent for the balance of the term after the time of
award exceeds the amount of such loss that Tenant proves could be reasonably
avoided and the cost of recovering possession of the Premises, expenses of
reletting, including necessary repair, renovation and alteration of the
Premises, brokers’ fees incurred, reasonable attorneys’ fees, and any other
reasonable costs; and

                    (ii) At Landlord’s election, such other sums in addition to
or in lieu of the foregoing as may be permitted from time to time by applicable
law. As used herein “rent” includes the basic annual rent and all other sums
required to be paid by Tenant pursuant to this Lease. The “worth at the time of
award” of the amounts due prior to the date of award shall be computed by
allowing interest at the rate per annum determined pursuant to Article 34 from
the date such amounts accrued to Landlord. The worth at the time of award of
amounts due after

19

--------------------------------------------------------------------------------



the date of award shall be computed by discounting such amounts at one (1)
percentage point above the discount rate of the Federal Reserve Bank of San
Francisco at the time of award.

               (b) Without terminating or effecting a forfeiture of this Lease
or otherwise relieving Tenant of any obligation hereunder in the absence of
express written notice of Landlord’s election to do so, Landlord may enter and
relet the Premises or any portion thereof at any time or from time to time and
for such term(s) and upon such condition(s) and at such rental as Landlord deems
proper. Whether or not the Premises are relet, Tenant shall pay to Landlord all
amounts required hereunder up to the date that Landlord terminates Tenant’s
right to possession, and thereafter Tenant shall pay to Landlord, until the end
of the term hereof, all rent and additional rent required hereunder. Payments by
Tenant shall be due at the times provided in this Lease, and Landlord need not
wait until the termination of this Lease to recover them in any manner.
Reletting of the Premises or any portion thereof shall not relieve Tenant of any
obligation hereunder. Proceeds received by Landlord from such reletting shall be
applied: first, to any indebtedness other than rent due from Tenant; second, to
costs of reletting; third, to the cost of any alterations and repairs to the
Premises; fourth, to rent due and unpaid hereunder. Any residue shall be held by
Landlord and applied in payment of future rent as the same becomes due
hereunder. Should that portion of the proceeds received by Landlord from
reletting applied to payment of rent hereunder be less than the rent payable by
Tenant hereunder during any month, Tenant shall pay such deficiency to Landlord
immediately upon demand. Landlord may execute any lease hereunder in its own
name, and the lessee thereunder shall have no obligation to see to application
by Landlord of proceeds received by Landlord, nor shall Tenant have any right to
collect such proceeds. Landlord shall not by any re-entry or other act be deemed
to accept any surrender by Tenant of the Premises or be deemed to terminate this
Lease or to relieve Tenant of any obligation hereunder, unless Landlord gives
Tenant express written notice of Landlord’s election to do so.

               (c) Landlord may, at any time, terminate this Lease by express
written notice to Tenant of its election to do so. Such termination shall
terminate Tenant’s right to possession but shall not relieve Tenant of any
obligation hereunder accrued prior to the date of termination. Upon such
termination, Landlord may recover from Tenant the amounts determined pursuant to
subsection (a) above.

          20.2. Any legal action by Landlord to enforce any obligation of Tenant
or in pursuit of any remedy hereunder shall be timely filed if commenced prior
to one (1) year after expiration of the term or prior to four (4) years after
the cause of action accrues, whichever period expires later.

          20.3. In any action for unlawful detainer, the reasonable rental value
of the Premises for the period of the unlawful detainer shall be the rent and
additional rent reserved in this Lease for such period, unless Landlord or
Tenant proves to the contrary by competent evidence.

          20.4. The rights and remedies reserved to Landlord herein, including
those not specifically described, shall be cumulative, and, except as otherwise
provided by California statutory law in effect at the time, Landlord may pursue
any or all or such rights and remedies, at the same time or otherwise.

          20.5. No delay or omission of Landlord to exercise any right or remedy
shall be a waiver of such right or remedy or of any default by Tenant hereunder.
Acceptance by Landlord of rent or additional rent hereunder shall not be a
waiver of any preceding breach or default by Tenant, other than the failure of
Tenant to pay the particular rent or additional rent accepted, regardless of
Landlord’s knowledge of such preceding breach or default at the time of
acceptance, or a waiver of Landlord’s right to exercise any remedy available to
Landlord by virtue of such breach or default. Acceptance of any payment from a
debtor in possession, a trustee, a receiver or any other person acting on behalf
of Tenant or Tenant’s estate shall not waive or cure a default under Article
19(d).

20

--------------------------------------------------------------------------------



          20.6. LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT HAS HAD THE ADVICE
OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE
CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF CALIFORNIA. EACH PARTY
EXPRESSLY AND KNOWINGLY WAIVES AND RELEASES ALL SUCH RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE
OTHER ON ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR
DAMAGE.

 

 

 

LANDLORD’S INITIALS

 

TENANT’S INITIALS

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

HTS
SSD

 

[ILLEGIBLE] [c49789010.jpg]



 

 

 

Article 21.

DEFAULT BY LANDLORD

 

          Landlord shall not be in default in performance of any obligation
required of it hereunder unless and until it has failed to perform such
obligation within thirty (30) days after written notice by Tenant to Landlord
specifying wherein Landlord has failed to perform; provided, however, that if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance then Landlord shall not be in default if it shall
commence such performance within such thirty (30) day period and thereafter
diligently prosecute the same to completion.

 

 

 

Article 22.

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

 

          22.1. Upon expiration of the term or any earlier termination of this
Lease, Tenant shall surrender possession of the Premises to Landlord in good
condition, at Tenant’s sole cost and expense, repairs which are Landlord’s
obligation excepted and ordinary wear and tear excepted. Tenant shall also,
without expense to Landlord, remove from the Premises all debris, all furniture,
equipment, machinery, business and trade fixtures, moveable partitioning and
other articles of personal property owned or installed by Tenant at its expense
in the Premises (exclusive of any items described in Section 22.3) and all
similar articles of any persons claiming under Tenant unless Landlord exercises
its option to have any subleases or subtenancies assigned to it. Tenant shall
repair all damages to the Premises resulting from such removal. If requested by
Landlord, Tenant shall execute, acknowledge and deliver to Landlord one or more
instruments releasing to Landlord all right, title and interest of Tenant in and
to the Premises.

          22.2. Whenever Landlord shall re-enter the Premises as provided in
Article 20, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the term (or within forty-eight (48)
hours after a termination by reason of Tenant’s default) shall be considered
abandoned and Landlord may remove any or all of such items and dispose of the
same as provided in California Civil Code Sec. 1980 et seq. or as otherwise
provided by law. Tenant waives all claims for damages caused by Landlord’s
re-entering and taking possession of the Premises or removing and storing the
property of Tenant as provided herein, and no such entry shall be considered a
forcible entry.

          22.3. All fixtures, equipment, alterations or additions attached to or
built into the Premises prior to or during the term shall be and remain part of
the Premises and shall not be removed by Tenant at the end of the term unless
otherwise expressly provided for in this Lease or unless such removal is
required by Landlord pursuant to Article 9. Such fixtures, equipment,
alterations and additions shall include but not be limited to: all floor
coverings, drapes, paneling, molding, doors, built-in cabinets, vaults, plumbing
systems, lighting systems, silencing equipment, communication systems, all
fixtures and outlets for the systems mentioned above and for all telephone,
radio, and telegraph purposes, and any special flooring or ceiling
installations.

 

 

 

Article 23.

COSTS OF SUIT

 

          23.1. If either party incurs any expense, including reasonable
attorneys’ fees, in connection with any action or arbitration instituted by
either party by reason of any alleged default of the other party hereunder or
for a declaration of the rights and obligations of the parties hereunder, or if
Landlord incurs such expense in connection with collecting any amount

21

--------------------------------------------------------------------------------



due hereunder or enforcing any obligation of Tenant hereunder, the party
prevailing, in the case of an action or proceeding, and Landlord in the case of
such collection or enforcement, shall be entitled to recover such reasonable
expenses from the other party. For purposes of this provision, in any action or
proceeding instituted by Landlord based upon any default or alleged default by
Tenant hereunder, Landlord shall be the prevailing party if (a) judgment is
entered in favor of Landlord or (b) prior to judgment Tenant shall pay or agree
to pay all or any portion of the rent and charges claimed by Landlord, eliminate
the condition(s), cease the act(s) or otherwise cure the omission(s) claimed by
Landlord to constitute a default by Tenant hereunder.

          23.2. Should either party (“First Party ”) without fault on the part
of First Party, be made a party to any litigation instituted by the other party
(“Second Party”) or by any third party against Second Party or by or against any
person holding under or using the Premises under license from Second Party, or
for the foreclosure of any lien for labor or material furnished to or for Second
Party or any such other person or arising out of any act or transaction of
Second Party or of any such other person, Second Party shall save and hold First
Party harmless from any judgment rendered against First Party or the Premises,
and all costs and expenses, including reasonable attorney’s fees, incurred by
First Party in or in connection with such litigation.

          23.3 The attorney fees and costs to which Landlord may be entitled to
recover pursuant to Sections 23.1 or 23.2 above shall not be deemed to be
additional rent.

 

 

 

Article 24.

WAIVER

 

          Waiver by Landlord or Tenant of any breach of any provision hereof
shall not be a waiver of such provision as to any subsequent breach of the same
or any other provision hereof. Consent to or approval of any act by one of the
parties shall not render unnecessary the obtaining of such party’s consent to or
approval of any subsequent act. No act or thing done by Landlord or Landlord’s
agents during the term of this Lease shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such a surrender shall be
valid unless in writing and signed by Landlord. No employee of Landlord or of
Landlord’s agents shall have any power to accept the keys to the Premises prior
to the expiration of this Lease, and delivery of the keys to any such employee
shall not operate as a termination of this Lease or a surrender of the Premises.

 

 

 

Article 25.

HOLDING OVER

 

          This Lease shall terminate without further notice upon expiration of
the term. Any holding over by Tenant after such expiration or any earlier
termination shall not constitute a renewal or give Tenant any rights hereunder
or in or to the Premises, except as otherwise herein provided. This Lease cannot
be extended except by a writing signed by both parties. If Tenant holds over
after expiration of the term, Landlord may, at its option, exercised by written
notice to Tenant, treat Tenant as a tenant from month-to-month commencing on the
first day following the expiration of this Lease and subject to the terms and
conditions herein contained except that the basic monthly rental, which shall be
payable in advance, shall be one hundred fifty percent (150%) of the basic
monthly rental in effect hereunder at the expiration date. All additional rent
provided herein shall also be payable with respect to such month-to-month
tenancy. Any such month-to-month tenancy shall be terminable at the end of any
calendar month by either party by written notice to the other given not less
than ten (10) days prior to the end of such month. If Tenant fails to surrender
the Premises upon expiration of this Lease despite demand to do so by Landlord,
Tenant shall indemnify and hold Landlord harmless from all loss or liability,
including without limitation any claims made by any succeeding lessee, or
resulting from such failure to surrender, and Landlord shall be entitled to the
benefit of all provisions of law respecting summary recovery of possession to
the same extent as if statutory or other notice had been given, without
requirement of giving such statutory or other notice.

 

 

 

Article 26.

SUBORDINATION

 

          At the option of Landlord, this Lease shall be either superior or
subordinate to all ground or underlying leases, any first mortgage or first deed
of trust which now or hereafter affects the Premises, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Tenant
shall, upon written request of Landlord, execute and deliver such instruments as
may be reasonably required to subordinate the rights of Tenant under this Lease
to such ground or underlying leases or to the lien of any such first mortgage or
first deed of trust,

22

--------------------------------------------------------------------------------



or, if requested by Landlord, to subordinate any ground or underlying lease or
the lien of any such first mortgage or first deed of trust to this Lease.
Notwithstanding any subordination, so long as Tenant is not in default
hereunder, this Lease shall not be terminated nor shall Tenant’s quiet enjoyment
of the Premises be disturbed in the event of termination of any such ground or
underlying lease or the foreclosure of any such first mortgage or first deed of
trust. With respect to future lenders, Tenant shall not be required to
subordinate the Lease unless Landlord obtains a non-disturbance agreement from
such future lender in a commercially reasonable form, reasonably satisfactory to
Tenant. In the event of such termination or foreclosure, Tenant shall become a
tenant of and attorn to the successor-in-interest to Landlord upon the same
terms and conditions contained in this Lease, and shall execute any instrument
reasonably required by such successor for such purpose. Tenant hereby waives any
right to terminate this Lease because of any such lease termination or
foreclosure.

          Concurrently with their execution and delivery of this Lease, Tenant
and Landlord shall execute, acknowledge and deliver a subordination,
non-disturbance and attornment agreement in the form attached hereto as Exhibit
“G” (the “Agreement”). Landlord shall promptly deliver to Teachers (as defined
below) an executed copy of this Lease, the Agreement and a written request that
Teachers (i) execute and acknowledge the Agreement and (ii) approve this Lease
as required by Section 41.2. Landlord shall use commercially reasonable efforts
to cause Teachers to approve this Lease in writing and execute the Agreement
within twenty-one (21) days after the full execution of this Lease. Promptly
upon receipt of such written approval and the fully executed Agreement, Landlord
shall (A) furnish to Tenant a copy of such written approval, (B) record the
Agreement in the office of the County Recorder of Orange County, California and
(C) furnish copies of the Agreement bearing the filing stamp of such recorder to
Tenant and Teachers. Pending a termination of this Lease pursuant to Section
41.2, each party shall diligently perform its respective obligations pursuant to
this Lease. Landlord shall have no obligation to commence any architectural
plans or tenant improvement work unless and until the approval of this Lease by
Teachers is obtained and the Agreement is fully executed by the parties thereto.

          If in connection with any attempt by Landlord to obtain financing to
construct the Premises, or permanent financing upon completion of construction,
the prospective lender shall request modifications to this Lease as a condition
to such financing, Tenant shall not unreasonably withhold or delay its consent
thereto, provided that such modifications do not materially increase the
obligations of Tenant hereunder or materially and adversely affect the leasehold
interest hereby created.

          Tenant agrees to give the holder of any first mortgage or deed of
trust (a “Holder”), by registered mail, a copy of any notice of default served
upon the Landlord, provided that prior to such notice Tenant has been notified
in writing (by way of notice of assignment of rents and leases or otherwise) of
the address of such Holder. Such notice copy shall be sent to Holder at the same
time the notice is served upon Landlord. If Landlord shall have failed to cure
such default within thirty (30) days (or such longer cure period as Landlord may
have under Article 21), Holder shall have an additional (30) days within which
to cure such default or, if such default cannot be cured within that time, then
such additional time as may be necessary to cure such default (including the
time necessary to foreclose or otherwise terminate its encumbrance, if necessary
to effect such cure), and this Lease shall not be terminated so long as such
remedies are being diligently pursued by Holder.

          Tenant acknowledges that Landlord has obtained financing on the Center
from Teachers Insurance and Annuity Association of America (such lender and any
successor beneficiary under the Deed of Trust is herein referred to as
“Teachers”). In connection with such financing, Tenant acknowledges that:

               (a) Landlord has executed in favor of Teachers a deed of trust
(the “Deed of Trust”) encumbering Landlord’s interest in the Center, has
assigned to Teachers the tenant leases at the Center (including this Lease) and
has assigned to Teachers all security deposits under such tenant leases.

               (b) Neither Teachers nor any purchaser at a foreclosure of the
Deed of Trust will be liable or responsible for any tenant improvement
obligation of Landlord pursuant to this Lease, any tenant allowance or credit
provided to Tenant pursuant to this Lease or any lease commission payable
pursuant to this Lease.

23

--------------------------------------------------------------------------------



               (c) In no event shall this Lease or any sublease by Tenant of all
or any portion of the Premises ever provide for any rent based, in whole or in
part, on the net income or net profits realized from operation of the Premises
or any portion thereof. In connection with the foregoing prohibition, Landlord
and Tenant acknowledge and agree that:

                    (i) Tenant will not enter into, and Landlord will not
approve, any sublease providing for rent based, in whole or in part, on the net
income or net profits derived from operation of the Premises or any portion
thereof;

                    (ii) If (A) Teachers succeeds to the Landlord’s interest
under the Lease and (B) Teachers is advised by legal counsel that all or any
portion of the rent payable under this Lease is or may be deemed to be unrelated
business income within the meaning of the Internal Revenue Code of 1986 or the
regulations issued thereunder, Teachers may elect to unilaterally amend the
calculation of the rent under this Lease so that none of the rent payable to
Teachers hereunder will constitute unrelated business income. Any such amendment
shall not (1) increase Tenant’s payment obligations under this Lease, (2)
increase Tenant’s other obligations under this Lease or (3) reduce the
landlord’s obligations under this Lease.

                    (iii) Tenant shall, within ten (10) business days after
receipt of the same, execute and deliver any amendment to this Lease or other
document prepared by Teachers to give effect to the provisions of clause (ii).

Nothing contained in this subsection (c) shall prohibit or limit the payment of
percentage rent based upon gross receipts or gross sales (but not net sales or
net profits)

 

 

 

Article 27.

RULES AND REGULATIONS

 

          The Rules and Regulations attached hereto as Exhibit “C” by this
reference are hereby incorporated herein and made a part hereof. Tenant agrees
to abide by said Rules and Regulations and any reasonable and non-discriminatory
amendments and/or additions thereto as may be adopted and published by written
notice to tenants by Landlord. Landlord shall not be liable to Tenant for any
violation of such rules and regulations by any other tenant, provided, however,
that Landlord shall use commercially reasonable efforts to enforce such Rules
and Regulations. Any amendment to the Rules and Regulations shall be effective
upon delivery of a copy thereof to Tenant. Tenant shall be responsible for
compliance with such rules and regulations by its employees, agents and business
visitors.

 

 

 

Article 28.

DEFINED TERMS

 

          “Landlord” and “Tenant” include the plural as well as the singular.
Words used in the neuter gender include the masculine and feminine and words in
the masculine or feminine gender include the neuter. If there be more than one
Tenant, the obligations imposed upon Tenant shall be joint and several. Headings
or titles to the articles of this Lease shall have no effect upon interpretation
of any part hereof. Whenever, under the provisions of this Lease, Landlord is
required or agrees to take any action, Landlord’s obligation to take such action
shall be deemed satisfied if Landlord causes such action to be taken by any
other person.

 

 

 

Article 29.

SUCCESSORS AND ASSIGNS

 

          Subject to Article 14, this Lease shall bind the heirs, executors,
administrators, personal representatives, successors and assigns of all parties.
Nothing contained herein, however, shall be construed to confer upon any person
other than Landlord and Tenant any rights or remedies under this Lease.

 

 

 

Article 30.

TIME OF ESSENCE

 

          Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

 

 

 

Article 31.

ENTIRE AGREEMENT

 

          This Lease and the exhibits hereto cover in full all agreements
whatsoever between the parties hereto concerning the Premises, the Building and
the Center, and all preliminary negotiations and agreements with respect to the
Premises, the Building and the

24

--------------------------------------------------------------------------------



Center, except those contained herein or therein, are superseded and of no
further force or effect. No person, firm or corporation has had any authority
from Landlord to make any representations or promises on behalf of Landlord, and
Tenant agrees that if any such representations or promises have been made,
Tenant waives all right to rely thereon. No verbal agreement or implied covenant
shall be held to vary the provisions hereof, any statute, law, or custom to the
contrary notwithstanding. No provision of this Lease may be amended or added to
except by an agreement in writing signed by the parties hereto or their
respective successors in interest. No employee or agent of Landlord shall have
authority, by letter, memorandum or other written communication, to amend, vary
or delete any provision of this Lease. If any term or provision of this Lease
the deletion of which would not adversely affect the receipt of any material
benefit by either party hereunder shall be held invalid or unenforceable to any
extent, the remainder of this Lease shall not be affected thereby and each term
and provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

 

 

Article 32.

WORK LETTER

 

          Landlord shall cause the interior of the Premises to be completed in
accordance with the plans and specifications to be approved by both parties and
upon the terms and conditions set forth in the Work Letter attached hereto as
Exhibit “D” and Tenant agrees to perform all of its obligations therein at the
times and in the manner therein provided.

 

 

 

Article 33.

RIGHT OF LANDLORD TO PERFORM

 

          All covenants and agreements to be performed by Tenant under the terms
of this Lease shall be performed at Tenant’s sole cost and without any abatement
of rent. If Tenant shall fail to pay any sum of money, other than rent, required
to be paid by it hereunder or shall fail to perform any other act on its part to
be performed hereunder, and such failure shall continue beyond any applicable
grace period set forth in Article 19, Landlord may, but shall not be obligated
so to do, make any such payment or perform any such other act on Tenant’s part.
Landlord’s election to make such payment or perform such act on Tenant’s part
shall not give rise to any responsibility of Landlord to continue making the
same or similar payments or performing the same or similar acts. All sums so
paid by Landlord and all necessary incidental costs, together with interest
thereon at the rate per annum determined pursuant to Article 34 from the date of
such payment by Landlord, shall be payable by Tenant to Landlord on demand as
additional rent.

 

 

 

Article 34.

LATE CHARGE AND INTEREST ON TENANT’S OBLIGATIONS

 

          Landlord and Tenant acknowledge that failure by Tenant to pay any
amounts due hereunder when due shall cause Landlord to incur costs not otherwise
provided for herein. Accordingly, Tenant shall pay to Landlord a late charge
equal to the greater of 10% of the amount due and unpaid or $50.00 with respect
to any payment due from Tenant hereunder not paid within ten (10) days after the
date due. Landlord and Tenant acknowledge and agree that the late payment by
Tenant of rent will cause Landlord to incur fees and costs which Landlord would
not incur but for such late payment by Tenant. Accordingly, the late payment
charge provided for herein is agreed to be reasonable liquidated damages to
Landlord rather than a penalty to Tenant for such late payment. Any amount due
from Tenant to Landlord hereunder which is not paid when due shall bear interest
from the due date until paid, at a rate equal to five points in excess of the
discount rate of the Federal Reserve Bank of San Francisco to member banks as in
effect at the date such obligation is due but not less than ten percent (10%)
per annum. Payment of such late charge and such interest shall not excuse or
cure any default by Tenant under this Lease.

 

 

 

Article 35.

PAYMENTS AND NOTICES

 

          All amounts payable by either party hereunder to the other shall be
paid in lawful money of the United States to the party entitled to receive the
same at its address set forth in the applicable Basic Lease Provision or at such
other address as a party may designate by notice to the other pursuant to this
Article. All amounts to be paid by Tenant shall be paid without deduction or
offset. All notices which Landlord or Tenant may be required to serve on the
other may be served, as an alternative to personal service, by mailing the same
by registered or certified mail, postage prepaid and return receipt requested,
addressed as set forth in the applicable Basic Lease Provision, or, after the
Commencement Date, to Tenant at the Premises

25

--------------------------------------------------------------------------------



whether or not Tenant has departed from the Premises, or addressed to such other
addresses as either party may from time to time designate to the other in
writing. Service of any written notice hereunder shall be complete upon personal
delivery or if deposited in the United States properly addressed and postage
prepaid, on the date of receipt or refusal indicated on the return receipt. If
more than one tenant is named in this Lease, service of any notice upon any one
of said tenants shall be service upon all tenants. Notices may also be sent by
reputable overnight courier and shall be effective on the date indicated on such
courier’s delivery receipt.

 

 

 

Article 36.

ESTOPPEL CERTIFICATES

 

          36.1. Tenant agrees, from time to time upon not less than thirty (30)
days prior notice by Landlord, to execute, acknowledge and deliver to Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, certifying that the same is in
full force and effect as modified and stating the modifications), the dates to
which the basic rent and additional rent have been paid in advance, if any,
stating whether or not Landlord is in default in performance of any covenant or
agreement contained in this Lease and, if so, specifying each such default of
which the signer has knowledge and the accuracy of any other statements as to
Tenant or this Lease included in such statement or certificate. Any such
statement delivered may be relied upon by any prospective purchaser of
Landlord’s interest in the Premises or any mortgagee thereof or any assignee of
any mortgagee upon Landlord’s interest in the Premises.

          36.2. Tenant’s failure to deliver such statement within such time
shall be conclusive upon Tenant that (a) this Lease is in full force and effect,
without modification except as may be represented by Landlord, (b) there are no
uncured defaults in Landlord’s performance, (c) not more than one month’s rental
has been paid in advance and (d) the other statements therein as to Tenant or
this Lease are accurate.

          36.3. Without limiting the generality of Section 36.1, Tenant shall,
at any time after the Commencement Date and upon written request by Landlord,
(a) execute and deliver an estoppel certificate in favor of Landlord’s lender
with respect to the Premises in substantially the form attached hereto as
Exhibit “F” and (b) execute, acknowledge and deliver a subordination,
non-disturbance and attornment agreement in favor of such lender in
substantially the form attached hereto as Exhibit “G.” In each instance,
Landlord shall complete all blanks in the respective document (using relevant
information with respect to Tenant and this Lease), and Tenant shall retype the
estoppel certificate on Tenant’s letterhead prior to execution. Tenant shall
execute, acknowledge and return both such items to Landlord within twenty (20)
days after Tenant’s receipt of such items from Landlord and failure to do so
shall, upon notice of default and failure to cure within the time set forth in
Article 19(d), constitute a default by Tenant pursuant to this Lease.

 

 

 

Article 37.

CENTER NAME AND ADDRESS

 

          Landlord may adopt any name it may select for the Center, and Landlord
reserves the right at any time and from time to time to change the name and/or
address of the Center and/or the Building. Tenant may use the name of the Center
and/or Building as its advertised business address for its business in the
Premises, but shall not use any such name for any other purpose. Tenant shall
not acquire any property right in or to any such name or to any word combination
which contains all or a part of such name as the result of such permitted use.
Tenant shall not use the name of the Center and/or the Building, or any part
thereof, at any other location (other than in an advertisement which lists
Tenant’s business conducted at the Premises) or after the termination or
expiration of this Lease.

 

 

 

Article 38.

BROKERS

 

          Landlord shall be responsible for a broker’s commission to the
broker(s), if any, identified in the applicable Basic Lease Provision, payable
only at such time, in such amount and upon such terms as Landlord and such
broker may agree in writing. Except as to such broker’s commission, each party
represents and warrants to the other that no broker’s fee, finder’s fee or other
compensation of any kind is due to any person or entity in connection with this
Lease. Each party shall defend, indemnify and hold the other harmless from and
against all claims, causes of action and proceedings, and against all
liabilities, costs (including attorneys’ fees and costs of defense), expenses
and damages incurred or awarded therein, which may be instituted by

26

--------------------------------------------------------------------------------



any broker, agent or finder, claiming through, under or by reason of the conduct
of the indemnifying party in connection with this Lease.

 

 

 

Article 39.

NON-DISCLOSURE OF LEASE TERMS

 

          The terms of this Lease are confidential and constitute proprietary
information of Landlord and Tenant. Disclosure of the terms hereof could
adversely affect the ability of Landlord to negotiate other leases with respect
to the Center, and impair Landlord’s relationship with other Center tenants.
Each of Landlord and Tenant agree that they, and their respective partners,
officers, directors, employees and attorneys shall not disclose the terms of
this Lease to any other person except as required by law or the operations of
their respective businesses (such as to their lenders and accountants). Damages
would be an inadequate remedy for the breach of this provision by either party,
and each shall have the right to specific performance of this provision and to
injunctive relief to prevent its breach or continued breach.

 

 

 

Article 40.

TENANT’S AUTHORITY

 

          Each individual executing this Lease on behalf of Tenant represents
that the execution and delivery of this Lease on behalf of Tenant is duly
authorized, in accordance with (if Tenant is a corporation) a duly adopted
resolution of its Board of Directors or its By-laws, and that this Lease is
binding upon Tenant in accordance with its terms. Tenant shall, if Tenant is a
corporation, at execution of this Lease deliver to Landlord a certified copy of
a resolution of its Board of Directors or Executive Committee authorizing or
ratifying such execution.

 

 

 

Article 41.

NO OFFER; APPROVAL BY LENDER

 

          41.1. Neither the submission of this Lease to Tenant, nor execution
and return to Landlord, shall create any interest of Tenant in the Premises or
bind Landlord until Landlord executes and delivers this Lease to Tenant.

          41.2. The effectiveness of this Lease is subject to the review and
approval of its terms and provisions by Landlord’s lender, Teachers Insurance
and Annuity Association. If Teachers Insurance and Annuity Association does not
approve this Lease, then this Lease shall be null and void and the parties shall
have no further obligations hereunder.

 

 

 

Article 42.

INABILITY TO PERFORM

 

          This Lease and the obligations of Tenant hereunder shall not be
affected, impaired or excused because Landlord is unable to fulfill any
obligation hereunder or is delayed in doing so by reason of any cause beyond the
reasonable control of Landlord. Nothing contained in this Lease shall be
construed as abridging Landlord’s right to obtain specific performance of any
covenant of Tenant contained herein.

 

 

 

Article 43.

COMMON FACILITIES

 

          43.1. Landlord shall, at Landlord’s cost, construct the Common
Facilities (as defined in Exhibit “B”) of the Center. Landlord may construct the
Center and the Common Facilities in phases or stages and not all Common
Facilities of the Center may be constructed by the Commencement Date.
Notwithstanding the foregoing, however, Landlord has constructed or shall
construct prior to the Commencement Date such portions of the Common Facilities
as shall be reasonably required (a) to provide ingress and egress to the
Premises and the parking associated therewith from one or more public streets
adjacent to the Center and (b) to provide to the Premises its Allocated Parking
Spaces located within the Common Facilities pursuant to the “Parking Plan”
attached hereto as Exhibit “H” and made a part hereof. Except as otherwise
specifically provided herein, Landlord shall cause all “Common Facilities” to be
constructed, operated, maintained, repaired, lighted, cleaned and equipped
during the term of this Lease in such manner and at such times as Landlord
determines to be appropriate.

          43.2. Provided such changes do not materially and adversely affect
Tenant’s use of or access to the Premises, Landlord may make changes from time
to time in the size, shape, location, and extent of the Common Facilities, which
in Landlord’s sole discretion are desirable (including, but not limited to, the
addition, elimination, location, or relocation of surface, underground, or
multiple-deck parking areas, driveways, entrances, exits, landscaped, or
prohibited areas, and the determination of direction and flow of traffic). No
such change shall

27

--------------------------------------------------------------------------------



entitle Tenant to any abatement of rent except as provided below; provided,
however, that Landlord shall make no changes in a manner that will unreasonably
interfere with Tenant’s use of the Premises as permitted hereunder. Except as
expressly provided in this Section, Landlord shall not be obligated to design,
construct, install, or pay for any other improvements or assessments of any type
or extent whatsoever. In the event of Landlord’s failure or inability to design,
construct, and install such improvements in a timely manner, Tenant’s exclusive
remedy shall be to abate payment of rent for a period of time commencing on the
date by which Allocated Parking Spaces are required to be completed and
continuing until that date on which the same are finally completed, but only if
Tenant gives Landlord timely written notice setting forth the facts reasonably
giving rise to such rent abatement. No such delay in completion of such
improvements shall entitle Tenant to terminate this Lease.

          43.3. Use by Tenant of the Premises shall include the use of the
Common Facilities in common with Landlord and with all others for whose use the
same have been or hereafter may be provided by Landlord. Landlord may
temporarily close any Common Facility for repairs or alterations, to prevent a
public dedication thereof or the accrual of prescriptive rights therein, or for
any other reason deemed sufficient by Landlord. Landlord shall have exclusive
control of all Common Facilities and may at any time restrain any use thereof
except as authorized by rules and regulations for the use of such areas
established or amended by Landlord from time to time. Tenant shall keep all
Common Facilities free and clear of any obstructions created or permitted by or
resulting from Tenant’s operations. If in the opinion of Landlord unauthorized
persons are improperly using any Common Facilities by reason of the presence of
Tenant in the Center, then Tenant, upon demand, shall restrain such persons from
such unauthorized use by taking all appropriate actions. Nothing herein shall
affect the right of Landlord to remove any unauthorized person from the Common
Facilities nor to prohibit the use of any Common Facilities by unauthorized
persons.

          43.4. Tenant understands that Landlord, in its sole discretion, may:

               (a) Sell or otherwise transfer its interest in the Center, or any
portion thereof, including without limitation, the Premises and the Common
Facilities, to any entity which will assume Landlord’s obligations regarding the
same under this Lease;

               (b) Form an association (“Association”) to which Tenant and/or
subsequent lessees or purchasers must belong and assign the Common Facilities
maintenance, operation, management, repair, replacement and cleaning
(collectively “Maintenance”) obligations under this Lease to such Association.
Any such Association shall have the power to enforce Common Facilities
Maintenance charges through liens against Tenant’s leasehold interest in the
Premises, which liens may be foreclosed upon pursuant to the terms of the
Declaration;

               (c) Designate property to be included in or eliminate property
from the Common Facilities of the Center; and

               (d) Use the common areas or Common Facilities of the Center while
engaged in making alterations in or additions or repairs to the Center or the
buildings therein.

          43.5. Tenant acknowledges that the Center is subject to the provisions
of a certain Declaration as to Easements, Restrictions and Common Facility
Provisions for Harbor Gateway Center dated July 31, 1981, executed by C. J.
Segerstrom & Sons, a partnership, and recorded in the Office of the County
Recorder of Orange County, California (the “Declaration”). This Lease and the
rights and obligations of the parties with respect to the Common Facilities are
subject to the provisions of the Declaration.

 

 

 

Article 44.

PARKING FACILITIES

 

          44.1. Landlord has constructed or shall construct for the use by
Tenant within the Common Facilities that number of Allocated Parking Spaces set
forth in the applicable Basic Lease Provision and as identified in the Parking
Plan attached as Exhibit “H”. Such parking spaces may consist of surface parking
area(s), spaces in a parking structure or other parking areas or any combination
thereof. In no event shall Tenant, its agents, employees, customers and invitees
utilize in the aggregate at any time a number of parking spaces in the Common
Facilities in excess of that number of Allocated Parking Spaces set forth in the
applicable Basic Lease

28

--------------------------------------------------------------------------------



Provision. In addition to any other remedies granted to Landlord in this Lease
or by law, upon default by Tenant under the terms of this Section 44.1, Landlord
shall have the right to tow away any vehicles belonging to Tenant or Tenant’s
agents, employees, customers or invitees as necessary to reduce the number of
parking spaces used by Tenant and such persons to that number of Allocated
Parking Spaces set forth in the applicable Basic Lease Provision. Upon request
from Landlord, Tenant shall furnish Landlord with a list of its employees’
vehicle license numbers and shall thereafter notify Landlord of any change in
such list within five (5) days after such change occurs.

          44.2. As used in this Article, the term “Parking Area” shall include
all parking spaces in the Common Facilities. The Parking Area shall be used by
Tenant in common with other persons to whom Landlord may grant a right of use
and Tenant shall not have any reserved spaces in the Parking Area.

          44.3. All costs of cleaning, maintaining, operating, repairing,
holding and making available the Parking Area shall be included within Common
Facilities Expenses, as defined in Exhibit “B” and a portion thereof shall be
included in Tenant’s Share as provided in Exhibit “B.”

          44.4. Landlord shall keep the Parking Area in a clean and orderly
condition, properly lighted and landscaped, and shall repair any damage thereto.
Nothing herein shall create liability upon Landlord for damage to motor vehicles
of Tenant, its agents, employees, customers or invitees, or for loss of property
from within such motor vehicles, unless caused by the negligence of Landlord,
its agents or employees. Landlord may also establish, and from time to time
change, alter and amend, and enforce against all users of the Parking Area such
reasonable rules and regulations (including the exclusion of employee parking
therefrom) as are deemed necessary for the efficient operation and maintenance
of the Parking Area.

          44.5. Landlord shall at all times have exclusive control of the
Parking Area, and may at any time exclude and restrain any person from use
thereof, excepting, however, bona fide customers, patrons and service-suppliers
of Tenant who use said area in accordance with any rules and regulations
established by Landlord from time to time with respect thereto. The rights of
Tenant referred to in this Article are subject to the rights of Landlord and the
other tenants of the Center to use the same in common with Tenant, and it shall
be the duty of Tenant to permit the use of any of said area only for normal
parking and ingress and egress by its agents, employees, customers, patrons,
service-suppliers or other invitees.

          44.6. Landlord shall have the right to designate portions of the
Parking Area for “Visitor Only” parking or “Reserved” for a particular person or
entity, and Tenant and its employees shall not park in any area so designated.
Landlord may from time to time in its sole discretion change such designated
areas upon reasonable advance written notice to Tenant. Tenant assumes
responsibility for compliance by its agents and employees with the parking
provisions contained herein. If Tenant’s agents or employees park in such
designated parking areas, then Landlord may tow away any vehicles belonging to
Tenant or Tenant’s employees parked in violation of these provisions, and/or
attach violation stickers or notices to such vehicles. If Landlord elects, or is
required by any governmental authority having jurisdiction, to limit or control
parking in the Center, whether by validation of parking stickers, parking meters
or any other method of assessment, or to undertake any program for bus, rapid
transit, free or reduced cost transportation, Tenant agrees to participate in
such validation, assessment or transportation program under such reasonable
rules and regulations as are from time to time established by Landlord, all upon
reasonable advance written notice to Tenant. Any net income derived from paid
parking shall first be applied by Landlord to reduce the costs and expenses
associated with the Common Facilities. Any such net income in excess of costs
and expenses associated with the Common Facilities shall be the property of
Landlord. Notwithstanding anything herein to the contrary, Landlord shall not
designate parking spaces (for Visitor Only, Reserved or otherwise) in such
manner as to deprive Tenant of the amount of parking to which Tenant is entitled
hereunder.

          44.7. Landlord may authorize persons other than tenants of the Center,
their agents, employees, customers and invitees to utilize the Parking Area;
provided, however, that in no event shall the number of spaces available for
Tenant be less than that number of Allocated Parking Spaces set forth in the
Basic Lease Provisions. The terms of such usage shall be as

29

--------------------------------------------------------------------------------



determined by Landlord in its sole discretion and may include the right to use
the Parking Area without charge.

          44.8. In no event shall Tenant, its employees or agents use an
electric cart or any other vehicle in the Center, other than automobiles,
without the prior written consent of Landlord thereto, which consent may be
withheld by Landlord in its sole discretion.

          44.9 The Parking Plan attached as Exhibit “H” depicts certain areas of
parking reserved exclusively for Tenant. Area A contains seven (7) standard
stalls reserved exclusively for Tenant. Area B contains seventeen (17) standard
stalls reserved exclusively for Tenant and two (2) handicap stalls which shall
remain available for common use. The remainder of Tenant’s parking areas shall
be provided in an “in-common” basis on the west side of the Premises in the area
designated as C on the Parking Plan.

 

 

 

Article 45.

TRAFFIC AND ENERGY MANAGEMENT

 

          45.1. Landlord and Tenant agree to cooperate and use their best
efforts to participate in governmentally mandated and voluntary traffic
management programs generally applicable to businesses located in Costa Mesa,
California or to the Center and, initially, shall encourage and support van and
car pooling by employees and shall encourage and support staggered and flexible
working hours for employees to the fullest extent permitted by the requirements
of Tenant’s business. Neither this subsection nor any other provision of this
Lease, however, is intended to or shall create any rights or benefits in any
other person, firm, company, governmental entity or the public.

          45.2. Landlord and tenant agree to cooperate and use their best
efforts to comply with any and all guidelines or controls imposed upon either
Landlord or Tenant by federal or state governmental organizations or by any
energy conservation association to which Landlord is a party concerning energy
management.

          45.3. All costs, fees, assessments and other charges paid by Landlord
to any government authority or voluntary association in connection with any
program of the types described in this Article, all costs and fees paid by
Landlord to any governmental authority or third party pursuant to or to effect
such program and all costs associated with administration and management of such
program or compliance therewith, shall be included in Total Operating Expenses
for the purposes of Article 4, whether or not specifically listed in Exhibit
“B.”

 

 

 

Article 46.

SIGNS

 

          Tenant shall erect, install and maintain only such signs as comply
with and are approved by Landlord pursuant to Landlord’s sign program, a copy of
which is attached to this Lease as Exhibit “E.”

 

 

 

Article 47.

MISCELLANEOUS

 

          47.1. No payment by Tenant of a lesser amount than the aggregate
amount due at the date of such payment shall be other than on account of the
oldest outstanding amount due, nor shall any endorsement or statement on any
check or any letter accompanying any payment be deemed an accord and
satisfaction. Landlord may accept such payment without prejudice to Landlord’s
right to recover the balance due from Tenant or to pursue any other remedy
available to Landlord.

          47.2. Each and every indemnification and hold harmless provision
contained in this Lease shall survive the expiration or earlier termination of
this Lease to and until the last to occur of (a) the last date permitted by law
for the bringing of any claim or action with respect to which indemnification
may be claimed under such provision or (b) the date on which any claim or action
for which indemnification may be claimed under such provision is fully and
finally resolved and, if applicable, paid in full. Payment shall not be a
condition precedent to indemnification under any indemnification provision
contained in this Lease.

          47.3. This Lease may be executed in two or more counterparts, each of
which shall constitute an original, but all of which shall constitute one and
the same instrument.

30

--------------------------------------------------------------------------------



          47.4. Within ten (10) days after the last execution of this Lease
Tenant shall by written notice to Landlord designate one individual employee or
agent who shall be authorized to act on behalf of Tenant with respect to all
matters pertaining to this Lease, including all matters provided for in the Work
Letter. Landlord may treat any approval or consent given by such person as the
approval or consent of Tenant. Tenant may, by written notice to Landlord, change
its designated representative with respect to matters arising after the date of
Landlord’s receipt of such notice.

          47.5. “Rentable Area” means:

               (a) With respect to Premises which constitute an entire building,
the entire area bounded by the outside surfaces of the exterior walls of such
building plus the entire area of any truck well(s) servicing the building.

               (b) With respect to Premises constituting less than an entire
building, (i) the area included within the Premises, being the area bounded by
the outside surfaces of exterior building walls, the exterior of all walls
separating the Premises from any public corridors or other public areas and the
centerline of all walls separating the Premises from other areas leased or to be
leased to other tenants of such building and (ii) a pro rata portion of all
areas of such building used for public areas or otherwise not leased or to be
leased to tenants of such building, including a pro rata portion of the
electrical room for the building and the truck well(s) servicing the building.

               (c) In calculating Rentable Area for any Premises and any
building, there shall be no deductions for columns, structural portions of such
building, vertical penetrations, lobbies, corridors, restrooms, mechanical
rooms, electrical rooms, telephone closets or other features of such building
required for the occupancy thereof. However, the Rentable Area of the electrical
room for the building, although located in one suite, and the truck well(s)
servicing the building shall be allocated, pro rata, to each suite based upon
the respective Rentable Areas of the suites before giving effect to such
prorations.

               (d) The Rentable Area contained within the Premises shall,
subject to the provisions of Section 2.3, be the number of square feet set forth
in the applicable item of the Basic Lease Provisions.

          47.6. All references to the terms “mortgage,” “trust deed” and
“mortgagee” appearing in this Lease shall be deemed to mean “first mortgage,”
first trust deed” and “first mortgagee,” wherever in this Lease or the Exhibits
hereto such terms appear.

          47.7. Neither Tenant nor any other person or entity having any
interest in the possession, use, occupancy or utilization of the Premises shall
enter into any sublease, license, concession or other agreement for the use,
occupancy or utilization of space in the Premises by any person or entity
(“Subtenant”) which provides for rental or any other payment for such use,
occupancy or utilization based in whole or in part on the net income or profits
derived by Subtenant from the portion of the Premises leased, used, occupied or
utilized (other than an amount based upon a fixed percentage or percentages of
receipts or sales). Any lease, sublease, license, concession or other agreement
in violation of the foregoing covenant shall be absolutely void and ineffective
as a conveyance of any right or interest in the possession, use, occupancy or
utilization of any part of the Premises. Tenant further covenants to use
reasonable efforts to prevent any Subtenant from entering into an agreement of
the type described in this Section with respect to the Premises or any part
thereof.

          47.8. This lease and the exhibits hereto cover in full each and every
agreement of every kind or nature whatsoever between the parties hereto
concerning the Premises, the Building and the Center, and all preliminary
negotiations and agreements of whatsoever kind with respect to the Premises, the
Building or the Center, except as contained herein, are superseded and of no
further force or effect. No verbal agreement or implied covenant shall be held
to vary the provisions of this Lease, any statute or law or custom to the
contrary notwithstanding. No provision of this Lease may be amended or added to
except by an agreement in writing signed by the parties hereto or their
respective successors in interest. No employee or agent of Landlord shall have
authority, by letter, memorandum or other written communication, to amend, vary
or delete any provision of this Lease unless such written instrument bears the
signature of two managing partners of Landlord.

31

--------------------------------------------------------------------------------



          47.9. This Lease shall be governed by, and constructed in accordance
with, the laws of the State of California.

          47.10. In no event shall the review, approval, inspection or
examination by Landlord of any item to be reviewed, approved, inspected or
examined by Landlord under the terms of this Lease be deemed to be an approval
of, or representation or warranty as to, the adequacy, accuracy, sufficiency or
soundness of any such item or the quality or suitability of such item for its
intended use. Any such review, approval, inspection or examination by Landlord
shall be for the sole purpose of protecting Landlord’s interest in the Premises,
the Building and the Center under this Lease, and no third parties shall have
any rights pursuant thereto. By its approval of any specifications, plans or
drawings, Landlord assumes no liability or responsibility for any defect in any
construction made pursuant thereto.

          47.11. If at any time prior to the Commencement Date (a) Tenant shall
make any general assignment for the benefit of creditors, (b) there shall be
filed by or against Tenant a petition to have Tenant adjudged a bankrupt or a
petition for reorganization or arrangement under any law relating to bankruptcy,
(c) a trustee or receiver shall be appointed to take possession of substantially
all Tenant’s assets or of Tenant’s interest in this Lease, (d) substantially all
of Tenant’s assets or Tenant’s interest in this Lease shall be seized by
attachment, execution or other judicial seizure, or (e) Tenant shall convene a
meeting of its creditors or any class thereof for the purpose of effecting a
moratorium upon or composition of its debts, then this Lease shall automatically
be canceled and terminated and neither Tenant nor any person claiming through or
under Tenant or by virtue of any statute or by an order of any court shall be
entitled to possession of the Premises. In such event Landlord, in addition to
the other rights and remedies given in Section 20 hereof, may retain as damages
any rent, security deposit or other monies received by it from Tenant or others
on behalf of Tenant.

          47.12. In no event shall this Lease be assigned or assignable by
operation of law, and in no event shall this Lease be an asset of Tenant in any
receivership, bankruptcy, insolvency, or reorganization proceeding.

Article 48.

ADDENDUM

 

          The following provisions of this Article 48 shall be included in and
form a part of this Lease and shall supersede and override any other provision
in this Lease to the extent the same are inconsistent:

          48.1. Term. Notwithstanding anything to the contrary contained in this
Lease, the term of this Lease shall be for ten (10) years and six and one-half
(6 ½) months following the Commencement Date, subject to any earlier termination
of this Lease pursuant to any provision hereof.

          48.2. Option to Extend. Provided that:

          (1) Tenant is not in default pursuant to this Lease beyond any notice
and cure period, either at the date of exercise or the date when an Additional
Term would otherwise commence; and

          (2) Tenant and/or an assignee and/or a subtenant(s) permitted pursuant
to Section 48.6 without the consent of Landlord is then in possession of the
entire then Premises, Tenant shall have the right (the “Option”) to extend the
term of this Lease for the entire Premises for one (1) additional term of five
(5) years (the “Additional Term”). In no event may the Option be exercised for
less than the entire Premises. The Option and Additional Term shall be subject
to and upon the following terms:

               (a) Such Option must be exercised, if at all, by written notice
of exercise by Tenant to Landlord given not more than twelve (12) months and not
less than nine (9) months prior to the expiration of the initial Lease Term.

               (b) If Tenant is not entitled to exercise the Option, or is
entitled to exercise the Option but fails to timely and properly exercise, the
Option shall lapse and thereafter not be exercisable by Tenant.

32

--------------------------------------------------------------------------------



               (c) If Tenant is entitled to exercise the Option, and timely and
properly does so, then the Additional Term shall be upon all of the terms and
provisions of this Lease, except that:

                    (i) There shall be no further options to extend the term of
this Lease beyond the Option set forth in this Section.

                    (ii) The Additional Term shall commence immediately upon the
expiration of the initial term.

                    (iii) All provisions of this Lease relating to the abatement
or partial abatement of Basic Rent or any other rental concession at the
commencement of the term shall not apply during the Additional Term.

                    (iv) The provisions of Sections 2.1, 2.2, 2.3, 32, 38, 48.3,
48.4, 48.7 and 48.8 and all provisions as to the commencement of the Lease Term
shall not be applicable with respect to the Additional Term.

                    (v) Basic Rent for the Additional Term shall be determined
pursuant to the provisions of this paragraph.

                         (A) Within fifteen (15) days after Landlord’s receipt
of Tenant’s notice of exercise, Landlord shall notify Tenant in writing of
Landlord’s determination of the fair market Basic Rent for the Additional Term,
as of the commencement of the Additional Term, including any periodic increases
therein. Such fair market Basic Rent shall be determined by reference to the
comparable spaces and the disproportionate weight factor identified in clause
(C)(II) below. Within fifteen (15) business days after Tenant’s receipt of
Landlord’s notice as to Landlord’s determination of the fair market Basic Rent
for the Additional Term, Tenant shall approve or reasonably disapprove of
Landlord’s determination by written notice to Landlord. Tenant’s failure to
approve or reasonably disapprove of such determination in such manner and within
such time shall be deemed approval thereof. If Tenant shall timely and properly
accept such fair market Basic Rent, then such fair market Basic Rent rate, as
determined by Landlord, including any periodic increases therein, shall be the
Basic Rent for the Additional Term.

                         (B) In the event that Tenant reasonably disapproves of
Landlord’s determination of the fair market Basic Rent rate for the Additional
Term within the time and in the manner set forth in clause (A) above, then
Landlord and Tenant shall meet (the “Meeting”) within fifteen (15) business days
after the date of Tenant’s notice of reasonable disapproval pursuant to clause
(A) above, and attempt to agree on the Basic Rent for the Additional Term,
including any periodic increases therein. The parties shall exchange, in
writing, their respective last, best and final offer to one another prior to the
conclusion of the Meeting. In the event that Landlord and Tenant so agree, such
agreement shall be reduced to writing, shall be executed by Landlord and Tenant,
and shall be binding and conclusive upon them as to such determination. If
Landlord and Tenant are unable to agree upon the Basic Rent for the Additional
Term, including any periodic increases therein, then Tenant may within five (5)
business days thereafter on written notice to Landlord either rescind its
exercise of the Option, in which case it shall be of no further force or effect,
or it may elect to initiate the resolution process described herein. A failure
by Tenant to so elect shall be deemed a election to proceed with the resolution
process. If Tenant gives written notice of its election to initiate the
resolution process, then Landlord and Tenant shall each, by written notice to
each other given within thirty (30) days after Tenant’s notice, select an
independent real estate broker with at least five (5) years of experience in
commercial brokerage for buildings comparable to the Building in the area of the
Building to determine the fair market Basic Rent for the Additional Term. The
fair market Basic Rent determined by the brokers who shall select either the
fair market rental determined by Landlord or that determined by the Tenant and
presented as their last, best and final offer pursuant to the Meeting and no
other amount. Any discrepancies between the determinations of the two (2)
brokers shall be resolved by the two (2) brokers and their resolution shall be
binding on the parties hereto. If no such resolution is reached, then the two
(2) brokers shall select a third broker of the same qualifications to determine
the fair market Basic Rent for the Additional Term. In such event, the
determination of the third broker shall be conclusive, however, in no event
shall such determination be anything other than the fair market rental
determined by Landlord or Tenant as their last, best and final offer pursuant to
the Meeting and no other amount.

33

--------------------------------------------------------------------------------



                         (C) For the purposes of this clause (v), the following
shall pertain:

                              (I) If either party shall fail to designate its
broker by written notice to the other party within the thirty (30) day period
specified herein, then the broker timely selected by the other party shall be
the sole broker and shall alone determine the fair market Basic Rent for the
relevant Additional Term.

                              (II) Each broker hereunder shall supply his or her
determination within thirty (30) days after his or her appointment, and such
determination may be in the form of a letter or memorandum rather than in the
form of a formal report or appraisal. Each broker shall make his or her
determination based upon the rents for recent (i.e., within the last year)
leases of comparable space in the Center and in other master-planned projects of
comparable size, quality, location, improvements and with comparable parking in
the Irvine Business Complex and South Coast Metro areas. Provided, however, that
in making such determinations the brokers shall give disproportionate weight to
rental data with respect to comparable space in the Center and shall take
account of the fact that the Center, due to its unique attributes, may be able
to command above-market rents.

                              (III) The third broker hereunder shall be
appointed if the first two (2) brokers cannot agree as to the fair market Basic
Rent for the Additional Term within forty-five (45) days after the appointment
of the second broker.

                              (IV) If the two (2) brokers are unable to agree
upon a third broker within fifteen (15) days after the expiration of the period
specified in clause (III) above, or if neither party timely designates its
initial broker, the third or sole broker shall be appointed by the Presiding
Judge of the Orange County Superior Court or his or her designee upon
application of either party. If neither party timely designates its broker, the
fair market Basic Rent for the Additional Term shall be determined by a sole
broker appointed as aforesaid.

                         (D) Notwithstanding anything herein to the contrary, in
no event shall the initial Basic Rent during the Additional Term be less than
the rate of Basic Rent payable by Tenant during the last year of the initial
term. In addition, during the Additional Term, Tenant shall pay all additional
rent payable under this Lease.

          48.3. Basic Annual Rent Abatement. Notwithstanding the provisions of
Section 3.1, and provided Tenant is not in default of any provision of this
Lease, Tenant shall not be required to pay Basic Annual Rent for the Initial
Premises for the first six and one-half (6½) months following the Commencement
Date (the “Initial Premises Abatement Period”). During the Initial Premises
Abatement Period, Tenant shall pay all additional rent provided for in this
Lease and perform and observe all other obligations of Tenant pursuant to this
Lease, including but not limited to payment of all charges for utilities
services used in the Initial Premises and separately billed to the Premises.
Notwithstanding the provisions of Section 3.1, Tenant shall not be required to
pay Basic Annual Rent, Additional Rent, Operating Expenses, charges for utility
services or any other charges for the Additional Premises until January 1, 2009.

          48.4. Basic Annual Rent Increases. During the initial term of this
Lease, Basic Annual Rent shall be increased in accordance with the following
schedule:

 

 

Months of Initial Term

Basic Monthly Rent
Per Rentable Square Foot

--------------------------------------------------------------------------------

1-12

$1.12 (subject to Section 48.3)

13-24

$1.1536(subject to Section 48.3)

25-36

$1.1862

37-48

$1.2218

49-60

$1.2585

61-72

$1.2963

73-84

$1.3351

85-96

$1.3752

97-108

$1.4165

109-120

$1.4589

121-126.5

$1.5027

34

--------------------------------------------------------------------------------



          48.5. Utilities/Janitorial. With respect to the Premises, Tenant shall
be solely responsible to (i) contract for and pay for all interior janitorial
services for the Premises and (ii) pay directly to the utility purveyors all
charges for utilities services used in the Premises and separately billed to the
Premises. Such responsibilities shall commence as of Tenant’s early occupancy of
the Premises.

          48.6. Assignment and Subletting. Notwithstanding the provisions of
Article 14:

               (a) For purposes of Section 14.4 of this Lease, the “rent” or
“consideration” payable to Landlord in connection with an assignment or
subletting of the Premises (or any portion thereof) shall be net of the
transaction expenses of Tenant to effect such assignment or sublease. For the
purposes of this provision, “transaction expenses” shall mean and include all
out-of-pocket expenses incurred by Tenant to effect such transaction, including
brokerage commissions, attorneys’ fees, reasonable costs of securing such
subtenancy or assignment including marketing and advertising costs, tenant
improvements, other consulting costs and out-of-pocket economic concessions
granted by Tenant such as improvement allowances and lease takeover costs.

               (b) Tenant may, without the consent of Landlord, assign this
Lease or sublet all or a portion of the Premises to a parent, subsidiary,
subsidiary of a parent or a transferee who acquires all or substantially all of
the stock of Tenant as constituted as of the date hereof, as long as the
transaction is not entered into as a subterfuge to avoid the restrictions of
this Lease. For the purposes of this subsection:

                         (A) Any such transaction described in this subsection
is referred to herein as a “Permitted Transaction.”

                         (B) Sections 14.1 through 14.5 shall not apply to a
Permitted Transaction.

                         (C) In connection with a Permitted Transaction, there
shall be no change in the use of the Premises.

                         (D) Within fifteen (15) business days after the
effective date of a Permitted Transaction, Tenant shall notify Landlord of the
occurrence and effective date thereof, the name and notice address of the
assignee or subtenant and the facts which constitute such transfer as a
Permitted Transaction.

                         (E) Any changes in Tenant’s signage as the result of a
Permitted Transaction shall be the sole responsibility of Tenant, both as to
performance and payment of the costs thereof, shall comply with Exhibit “E” and
shall be subject to the prior written approval of Landlord.

          48.7. Landlord’s Work. Notwithstanding anything to the contrary in
Section 32 or Exhibit “D,” Landlord shall concurrently construct Tenant
improvements to the entire Premises including the Initial Premises and the
Additional Premises (“Landlord’s Work”) for Tenant’s use. Tenant shall have
access to the Initial Premises only on the Commencement Date and Landlord shall
not deliver possession of the Additional Premises until January 1, 2009.
Landlord’s Work shall be in accordance with the following:

               (a) Landlord’s Work shall be designed by an architect or interior
designer selected by Tenant, subject to Landlord’s reasonable approval (the
“Designer”). Landlord approves H. Hendy & Associates.

               (b) Landlord’s Work shall be in accordance with the final space
plan, which is attached as Exhibit “I”’ and which has been approved by Landlord,
and with the Construction Documents and approved by Landlord and Tenant, which
approval shall not be unreasonably withheld, and shall be deemed given unless a
party shall disapprove by written notice to the other party and the Designer
given within ten (10) days after receipt of the Construction Documents. Any
notice of disapproval shall state with particularity the item(s) so disapproved.
In the event of any such disapproval, the Designer shall revise the Construction
Documents to meet such objections and resubmit the same for approval pursuant to
this subsection. Failure of the Designer to complete its Construction Documents
for the Initial

35

--------------------------------------------------------------------------------



Premises by May 30, 2007 shall be deemed a Tenant Delay and the Commencement
Date shall be that date on which the Commencement Date would have occurred but
for such Tenant delay.

               (c) Promptly following approval of the Construction Documents
(the “Approved Plans”), Landlord shall obtain bids for Landlord’s Work from
three (3) licensed general contractors selected by Landlord and Tenant
consisting of Co-well Contractors, Alton Builders and Casco Contractors.
Landlord and Tenant shall mutually select the contractor whose bid provides for
a complete Landlord’s Work in accordance with the Approved Plans. The contractor
shall perform under a cost plus general conditions and fees/Guaranteed Maximum
Price contract based on the fee structure provided and approved by Tenant and
Landlord.

               (d) Landlord shall retain the contractor selected pursuant to
subsection (c) to perform Landlord’s Work. Landlord shall cause such work to be
diligently performed and to be completed by the Target Commencement Date or soon
thereafter, as practicable.

               (e) The phrase “costs of Landlord’s Work” shall mean all
out-of-pocket costs incurred by Landlord with respect to Landlord’s Work,
including all planning, design and engineering fees and costs, costs and fees
with respect to Tenant’s third-party project management team, the costs of
obtaining all required governmental approvals and permits with respect to
Landlord’s Work and all costs of construction and installation of Landlord’s
Work, including purchase of materials and equipment and contractors’ fees,
overhead, profit and general conditions. There shall be no administrative charge
or fee by Landlord with respect to Landlord’s Work.

               (f) Landlord shall initially pay all costs of Landlord’s Work
provided, however, in no event shall Landlord be obligated to make disbursements
in a total amount which exceeds that portion of the costs of Landlord’s Work
equal to the lesser of (i) the entire costs of Landlord’s Work and (ii) an
amount equal to $25.00 per square foot of Rentable Area of the Premises (the
Initial Premises and the Additional Premises). The Tenant Improvement Allowance
shall be disbursed by Landlord directly to the contractor, subcontractor or
vendor as designated in accordance with the construction contract (each of which
disbursements shall be made pursuant to Landlord’s disbursement process).
Promptly upon awarding the contract to the contractor pursuant to subsection
(c), Landlord shall notify Tenant in writing of the total costs of Landlord’s
Work and any portion thereof for which Tenant is responsible. If the total cost
of the Tenant Improvements as set forth in the selected bid is greater than the
Tenant Improvement Allowance, then Tenant shall be responsible for payment of
such amount in excess of the Tenant Improvement Allowance and each payment made
in relation to the costs of constructing the Tenant Improvements which is
required after the Tenant Improvement Allowance has been fully expended shall be
made by Tenant. Tenant shall pay to Landlord all Contractor invoices which apply
to amounts in excess of the Tenant Improvement Allowance as incurred in the
ordinary course of construction and in no event later than fifteen (15) days
after receipt by Tenant of any such invoice whether from Contractor or Landlord.
Landlord shall thereafter pay Contractor in accordance with the terms of the
construction contract. In the event that, after the bid is accepted, any
revisions, changes, or substitutions shall be made to the Tenant Improvements,
any additional costs which arise in connection with such revisions, changes or
substitutions or any other additional costs shall also be paid by Tenant. Within
thirty (30) days after completion of Landlord’s Work, Landlord shall provide to
Tenant a summary, in reasonable detail, of the final total costs of Landlord’s
Work and any portion for which Tenant is responsible. Any additional amount owed
by Tenant shall be paid, as additional rent, within fifteen (15) days after
Tenant’s receipt of Landlord’s Summary. Any overpayment by Tenant shall be
credited against the first rent payable by Tenant pursuant to this Lease.

          In addition to Landlord’s Work, Landlord shall, at Landlord’s sole
cost, (A) perform any work necessary to cause the Premises (in shell condition)
and associated Common Facilities to be ADA compliant (other than such work as is
caused by and which is a part of the work on the Approved Plans), (B) install
new roof-mounted package HVAC units with condensation lines, platforms, curbs
and drops through the roof structure to service the Premises (at a capacity of
one (1) ton per 400 square feet of the Premises) this work is to include
required MEP and structural engineering drawings and related permits, (C)
install main electrical switchgear to service the Premises (not including
sub-panels or interior electrical distribution) which such electrical service
shall be 800 amps, 277/480 volt, 3-phase, 4-wire power, including providing an
(max) 800 amp feeder connection from the meter servicing the Premises to the
Premises, (D) install a new roof structure and membrane, (E) new sanitary sewer
line running

36

--------------------------------------------------------------------------------



east-west through the Premises, (F) new overhead fire sprinkler system,
excluding drops based upon Tenant’s interior plan, (G) 2” water service stubbed
into the southeast corner of the Premises, (H) separate conduit with pull
strings for telephone and data stubbed into the Premises (and Landlord to remove
all old phone equipment within the existing MPOE cabinet or expand the existing
MPOE cabinet to allow space for Tenant’s equipment and secure access to the
Tenant’s conduit from the adjacent tenant) and (I) new, ADA compliant perimeter
sidewalks with ADA compliant handicap parking stalls based upon the existing
location of entry/exit doors (collectively, the “Supplemental Building Work”).
All such Supplemental Work has been completed as of the date hereof except item
(B). All of such Supplemental Building Work shall be constructed as determined
by Landlord’s in its discretion, by a contractor chosen by Landlord. In the
event that Tenant requires additional HVAC capacity, Landlord shall cooperate
with Tenant to obtain same, at no cost to Landlord. All HVAC work below the roof
structure, including, but not limited to, ducting, thermostats and grills, shall
not be included in the Supplemental Building Work.

          Landlord’s Work shall not include (1) telecommunications cabling for
Tenant, (2) Tenant’s furniture, fixtures and equipment, (3) Tenant’s signage and
(4) Tenant’s antennas pursuant to Section 48.10. All such items shall be the
responsibility of Tenant, both as to performance and payment of the costs
thereof.

          48.8. Lender Consent. Landlord shall, promptly upon the last execution
of this Lease, submit a copy of this Lease to Landlord’s lender with a request
for approval by such lender in writing. Promptly upon receipt of such written
approval, Landlord shall supply a copy thereof to Tenant. Notwithstanding
anything to the contrary herein, neither party shall be obligated to proceed
pursuant to Section 48.7 until receipt of such approval. If Landlord’s lender
declines to approve this Lease, Landlord shall promptly return to Tenant all
money and other items deposited by Tenant with Landlord. In the event that
Landlord has not received lender’s consent or disapproval by the time Tenant has
received a building permit for installation of the Tenant Improvements and
construction is otherwise ready to commence, such delay shall be a Landlord
Delay and the Commencement Date shall be delayed one (1) day for each day that
any such delay actually delays completion of the Tenant Improvements without
need for overtime labor.

          48.9. Tenant’s Signage. Tenant shall be entitled to two (2) building
and one (1) monument sign allocated to that portion of the 3535 Harbor Boulevard
building occupied by Tenant. The monument sign will be shared with the other
tenant of the Building, with each tenant being entitled to ½ of the monument on
each side. All building and monument signage must (a) comply with the sign
criteria for the Center set forth in Exhibit “E,” (b) comply with all applicable
governmental requirements and (c) be approved in advance in writing by Landlord
based upon sign drawings prepared by and submitted by Tenant. Tenant shall be
permitted to incorporate its corporate logo into such signage provided such
signage is approved by the City of Costa Mesa. In addition, Tenant shall be
responsible, both as to performance and payment of the costs thereof, to:

                    (i) Obtain all governmental permits and approvals required
with respect to Tenant’s signage;

                    (ii) Fabricate and install Tenant’s signage utilizing
Tenant’s sign contractor (subject to Landlord’s reasonable approval) in
coordination with the other tenant of the Building with each such tenant being
responsible for one-half of the total cost of fabrication and installation;

                    (iii) Clean, maintain and repair and replace Tenant’s
signage as necessary to maintain the same in a clean and good condition;

                    (iv) Remove and discard the same upon the expiration or any
earlier termination of this Lease; and

                    (v) Repair any damage to the buildings and/or monument(s)
occasioned by Tenant’s signage or removal thereof.

          48.10. Tenant’s Satellite Antenna. Tenant shall have the non-exclusive
right to install on the roof of or near the Premises one or more satellite
and/or microwave antennae as

37

--------------------------------------------------------------------------------



necessary for Tenant’s telecommunication needs (the “Antennae”). Such Antennae
and all associated cabling (collectively, the “Equipment”) shall be subject to
and in accordance with the following:

               (a) Tenant shall not be required to pay to Landlord any rent for
the placement of such Equipment.

               (b) Tenant shall be solely responsible to purchase, install,
maintain and repair the Equipment.

               (c) The specifications for and the locations of the Antennae
(including all associated cabling) shall be as approved by Landlord. In
addition, Landlord shall specify or approve the method of installation of the
Equipment, including but not limited to all roof penetrations, if any. If deemed
necessary by Landlord, Tenant shall be responsible to provide roof reinforcement
or other supports as necessary to support or distribute the weight of the
Antennae. Tenant shall retain Landlord’s roofer, Mesa Roofing (or such other
vendor designated by Landlord), to do all roof work (including all roof
penetrations) in connection with the Antennae to avoid loss of Landlord’s roof
warranty. All required approvals by Landlord pursuant to this Section shall not
be delayed or unreasonably withheld.

               (d) Any power required for the operation of the Equipment shall
be supplied by Tenant from the Premises and shall be billed to Tenant on
Tenant’s electrical meter for the Premises.

               (e) Tenant shall be responsible, at Tenant’s cost, to service,
maintain, repair and replace the Equipment as required for the operation
thereof. Landlord shall have absolutely no responsibility with respect to the
Equipment, including no obligation to insure the same or to safeguard and
protect the Equipment.

               (f) Tenant acknowledges that Landlord’s HVAC Units for the 3535
Harbor Boulevard building are located on the roof of the Building. Accordingly,
access to the roof of the Building is strictly limited by Landlord. All access
to the Building roof for Tenant, its employees, agents and contractors shall be
obtained through Landlord’s Property Manager. All persons afforded access to the
roof of the Building must comply with all reasonable guidelines and restrictions
imposed by Landlord or its Property Manager.

               (g) All Antennae shall be either located so as not to be visible
from the common areas of the Center or shall be appropriately screened as
approved by Landlord, or as required by the City of Costa Mesa, to prevent such
visibility.

               (h) The Equipment shall not interfere with the operation of any
equipment or systems of Landlord or of any other occupant of the Center. In the
event of any such interference, Tenant shall, promptly upon notice from
Landlord, eliminate such interference.

               (i) Within ten (10) days after the expiration or any earlier
termination of this Lease, Tenant shall remove the Equipment and repair any
damage occasioned by such removal. Such repair shall include filling and
patching all roof and wall penetrations to the reasonable satisfaction of
Landlord. All such repair work shall be performed concurrently with such
removal, shall be at the sole cost of Tenant, and shall be performed by
Landlord’s roofing contractor.

          48.11. Hazardous Materials. To the best of Landlord’s current actual
knowledge, without duty of further inquiry, no hazardous materials, as defined
in Section 10.3, are located in, on or under the Premises. To the best of
Landlord’s current actual knowledge, without duty of further inquiry no
conditions as described in Section 10.4 currently exist within the Premises.

38

--------------------------------------------------------------------------------



(SPACE PLAN) [c49789011.jpg]

Exhibit “A”

--------------------------------------------------------------------------------



PAYMENT AND ADJUSTMENT OF OPERATING EXPENSES

          1. “Total Operating Expenses” means, with respect to each lease year,
the sum of (1) Landlord’s Building Operating Expenses for such lease year and
(2) the Building Share of all Common Facilities Expenses for such lease year.
The definitions, method of proration and method of adjustment of these expenses
are as set forth in this Exhibit “B.”

          2. As used in this Exhibit “B,” the following terms have the following
meanings:

               (a) “Building Operating Expenses” means the reasonable and
customary aggregate expenses incurred by Landlord in the management, operation,
maintenance and repair of the Building, all determined in accordance with sound
management principles and generally accepted accounting practice on an accrual
basis and the cost, as reasonably amortized by Landlord, with interest at the
rate per annum determined pursuant to Article 34 on the unamortized amount, of
(x) any capital improvements made after the Commencement Date which reduce other
items of Building Operating Expenses, in an amount not to exceed such reduction
for the relevant year and/or (y) any reasonably necessary capital repair and/or
replacement. Building Operating Expenses shall include, but shall not be limited
to:

                    (i) Wages, salaries, related fringe benefits, all employer
taxes and insurance of all on-site employees engaged by Landlord in the
operation and maintenance of the Building;

                    (ii) All supplies, materials and utilities used by Landlord
in operation and maintenance of the Building;

                    (iii) Cost of replacement of equipment and all maintenance
and service agreements on equipment located in or used to maintain the Building;

                    (iv) Cost of property and liability insurance, including
earthquake, flood, terrorism and rental insurance, if carried by Landlord,
applicable to the Building and Landlord’s personal property used in connection
therewith, including the cost of funding all deductibles and insurance reserves;

                    (v) Cost of repairs and general maintenance of the Building;

                    (vi) Cost of all accounting, legal (excluding those
recoverable pursuant to any attorneys’ fees provisions in any tenant’s lease)
and other professional fees incurred in connection with the operation of the
Building; and

                    (vii) An amount equal to fifteen percent (15%) of all such
costs and expenses to cover Landlord’s overhead and administrative expenses with
respect to the Building.

               (b) “Common Facilities” means all areas (and all improvements
thereon) within the exterior boundaries of the Center which (i) are not now or
hereafter held for exclusive use by Tenant, or any other tenant of the Center
and (ii) are made available for the common use of Landlord, Tenant and other
occupants and their respective employees and invitees in or around the Center.
Common Facilities shall include, without limiting the generality of the
foregoing, all parking areas, entrances, exits, landscaped and planted areas,
retaining walls, irrigation systems and controllers, drains, sewers, lighting
fixtures, wiring, electrical panels and automatic control systems, driveways,
delivery passages, loading docks, sidewalks, stairways, ramps, open and enclosed
courts and malls, central identification signs and structures designed for the
use of all owners, occupants, employees and invitees and shall include any
“greenbelt” or set back areas maintained by Landlord on any parcel leased for
the exclusive use of a tenant. Common Facilities shall not include lobbies or
other common areas within any building which is leased to one or more tenants
but shall include any legal parcel which constitutes a portion of the Center and
on which no buildings have been or may be constructed for occupancy.

               (c) “Common Facilities Expenses” means the reasonable and
customary aggregate expenses incurred by Landlord in the management, operation,
maintenance

EXHIBIT “B” PAGE 1

--------------------------------------------------------------------------------



and repair of the Common Facilities, all determined in accordance with sound
management principles and generally accepted accounting practice on an accrual
basis and the cost, as reasonably amortized by Landlord, with interest at the
rate per annum determined pursuant to Article 34 on the unamortized amount, of
(x) any capital improvements to the Common Facilities made after the
Commencement Date which reduce other items of Common Facilities Expenses, but in
an amount not to exceed such reduction for the relevant lease year and/or (y)
any reasonably necessary capital repair and/or replacement of the Common
Facilities. Common Facilities Expenses shall include, but not be limited to:

                    (i) Expenses of the types specified in subparagraph (a)
above but applicable to the Common Facilities;

                    (ii) Real property taxes as defined in Article 7 and all
other taxes with respect to the Common Facilities;

                    (iii) Repaving, resurfacing, painting and striping,
sweeping, trash removal and security with respect to the Common Facilities;

                    (iv) Advertising and similar expenses for the general
promotion of the Center (but not including any advertising expenses incurred to
procure tenants for vacant space); and

                    (v) An amount equal to fifteen percent (15%) of all such
costs and expenses to cover Landlord’s overhead and administrative expenses with
respect to the Common Facilities.

          3. For the purposes of this Exhibit “B,” the following shall pertain:

               (a) Neither Building Operating Expenses nor Common Facilities
Expenses shall include the initial cost of construction of the Common Facilities
(or any improvements thereto).

               (b) Neither Building Operating Expenses nor Common Facilities
Expenses shall include expenses for which Landlord is indemnified (either by an
insurer, condemnor, tenant or otherwise); expenses incurred in leasing or
procuring tenants (including, without limitation, lease commissions, advertising
expenses, and expenses of renovating space for tenants); rental under any ground
or underlying lease or leases; wages, salaries or other compensation paid to any
executive employees above the grade of property manager; or the cost of any work
or service performed for or facilities furnished to a tenant at the tenant’s
cost.

               (c) If any real property tax or other item of expense shall
relate partly to any building occupied by one or more tenants in the Center and
partly to the Common Facilities, such item of expense shall be allocated as
between such building, on the one hand, and the Common Facilities, on the other
hand, on such basis as Landlord determines to be reasonable under the
circumstances.

               (d) Tenant’s Allocated Parking Spaces as set forth in the
applicable Basic Lease Provision are those parking spaces allocated to Tenant
and located within the Common Facilities. Allocated Parking Spaces for Tenant
and for other tenants of the Building shall be as determined or redetermined
from time to time by Landlord.

               (e) Building Operating Expenses for any year shall be
extrapolated to reflect ninety-five percent (95%) occupancy of the Rentable Area
of the Building, a full year of operation and a full year of occupancy by
Tenant.

          4. Method of Proration

               (a) The “Building Share of Common Facilities Expenses” means:

                    (i) To and until completion of all Common Facilities for the
Center the sum of:

                         (A) That portion of the costs and expenses applicable
to the parking areas (and landscaping located therein) of the Center obtained by
multiplying the

EXHIBIT “B” PAGE 2

--------------------------------------------------------------------------------



total costs by a percentage obtained by dividing the Building’s Allocated
Parking Spaces by the average number of Center spaces completed during the
course of the lease year; and

                         (B) That portion of the costs and expenses applicable
to the Common Facilities other than those in (A) above obtained by multiplying
the total costs by a percentage obtained by dividing the Building’s Allocated
Parking Spaces by the total parking spaces planned (whether or not then
completed) for the Center as of the last day of a lease year.

                    (ii) From and after the completion of all Common Facilities
for the Center that portion of the total Common Facilities Expenses for any
lease year determined by multiplying such total by a percentage determined by
dividing the Building’s Allocated Parking Spaces by the total parking spaces in
the Center.

               (b) “Tenant’s Proportionate Share” is the Rentable Area of the
Premises divided by the Rentable Area of the Building.

          5. Method of Adjustment.

          For each lease year, including the lease year in which the
Commencement Date occurs, Tenant shall pay Tenant’s Proportionate Share of the
Total Operating Expenses as follows:

               (a) During the first lease year, Tenant shall pay, in equal
monthly installments in advance, on account of Tenant’s Proportionate Share of
Total Operating Expenses, that amount set forth in the applicable Basic Lease
Provision.

               (b) Prior to the commencement of each lease year subsequent to
the first lease year, Landlord shall provide to Tenant a written estimate of
Total Operating Expenses for such lease year and Tenant’s Proportionate Share
thereof. Tenant shall pay during such lease year, in equal monthly installments
in advance along with its monthly installments of basic rent pursuant to Article
3, the amount set forth on such written estimate.

          Within one hundred twenty (120) days after the end of each lease year,
including the first lease year, Landlord shall provide to Tenant a statement in
reasonable detail showing actual Total Operating Expenses for such lease year
and Tenant’s Proportionate Share thereof. If the amount shown on such statement
exceeds the estimated amount previously paid by Tenant with respect to such
lease year, then Tenant shall pay such excess to Landlord within thirty (30)
days after receipt of such statement. If the amount shown on such statement is
less than the estimated amount previously paid by Tenant with respect to such
lease year, such overpayment shall be credited by Landlord against the next
amounts due from Tenant pursuant to this Lease. Any overpayment by Tenant with
respect to the last lease year of the term shall be offset against any other
amounts due from Tenant pursuant to this Lease and the balance shall be refunded
to Tenant without interest along with Landlord’s statement pursuant to this
subparagraph (c). The annual determination of Operating Expenses shall be made
by Landlord and the fact that such Operating Expenses have in fact been incurred
by Landlord shall be certified by a regionally recognized firm of certified
public accountants designated by Landlord. A copy of Landlord’s determination
and such certification shall be made available to Tenant upon request. If
Landlord does not secure certification as provided above, then for a period of
one (1) year following the receipt by Tenant of any statement from Landlord, in
the event Tenant disputes the amount due as Tenant’s proportionate share of
Operating Expenses, Tenant shall have the right, after reasonable notice and at
reasonable times, to audit Landlord’s accounting records at Landlord’s office in
Southern California for sole purpose of verifying the accuracy of each expense
and the amount allocated to Tenant. Such audit shall be conducted by a
regionally recognized public accountancy firm who is engaged on a
non-contingency fee or “results” fee basis. No “forensic” accounting consultant
shall be utilized at any time. If, after such audit, (i) Tenant continues to
dispute the amount of its proportionate share of Operating Expenses and (ii)
Landlord declines to make the adjustments requested by Tenant, Tenant may pursue
its remedies at law or in equity. All reviews and/or audits shall utilize the
Tenant’s Building Proportionate Share as designated in the Basic Lease
Provisions. If the dispute resolution results in a finding that Landlord has
overcharged Tenant for Tenant’s Proportionate Share of Operating Expenses by
more than five percent (5%), Landlord shall pay the actual and reasonable costs
of the audit. The results and content of all audits shall be held in strict
confidence and Landlord may require that all persons

EXHIBIT “B” PAGE 3

--------------------------------------------------------------------------------



and entities requesting access to the books and records execute a reasonable
confidentiality agreement prior to Landlord granting access.

               (c) Any Total Operating Expenses for any partial lease year
during the term shall be apportioned so that Tenant shall pay its Proportionate
Share of only that portion of the Total Operating Expenses for such year as
falls within the term. This provision shall survive the expiration or earlier
termination of the term.

               (d) If any special assessment is included as part of real
property taxes and such assessment may be paid in installments, Tenant shall be
obligated to pay only Tenant’s Proportionate Share of the installments falling
within the term whether or not Landlord pays such assessment in installments.

EXHIBIT “B” PAGE 4

--------------------------------------------------------------------------------



HARBOR GATEWAY CENTER

RULES AND REGULATIONS

          The Premises are located within and constitute a part of an
integrated, multi-use planned development being developed by Landlord as a
high-quality business center. Consistent with such development, Landlord has
adopted the following Rules and Regulations to preserve the high quality of the
development and retains certain rights of approval, in its sole discretion, to
preserve the aesthetic appearance, quality and value of the Center as a whole.

          1. Each tenant shall take all actions necessary to preserve the
external appearance of his premises in a neat, clean and orderly condition and
to prevent his operations from interfering with the use by other Center
occupants of their respective premises. By way of illustration but not
limitation of the foregoing:

               (a) Sidewalks, passages, paths, courts, and stairways exterior to
any Premises shall not be obstructed or used other than for ingress and egress.
All tenant vehicles and property shall be located within a building or within an
approved exterior structure. No unauthorized tenant and no employees, agents or
invitees of any tenant shall go upon the roof of any building without approval.

               (b) No trash shall be allowed to accumulate outside of a
building, except in approved receptacles or screened enclosures.

               (c) No awnings or other projections shall be attached to the
outside walls of any building without approval and no curtains, blinds, shades
or screens shall be attached to or hung in any window or door of any premises
without approval. All electrical ceiling fixtures hung along any perimeter of
any premises bordered by windows must be fluorescent and of an approved quality,
type, design and bulb color.

               (d) No sign, advertisement or notice shall be exhibited, painted
or affixed on any part of, or so as to be seen from the outside of, any premises
without approval.

               (e) Premises features which reflect or admit light and air shall
not be covered or obstructed in any way.

               (f) No tenant shall mark, paint, drill into, or in any way deface
any exterior part of any building.

               (g) No bicycles, motorbikes, mopeds, motor scooters, or
motorcycles shall be stored outside of any building except in approved racks or
other facilities.

               (h) No tenant shall permit any unusual or objectionable odor to
permeate from any building or permit any noises which disturb or interfere with
occupants of neighboring buildings or those having business with them whether
from machinery, musical instruments, radios, photographs or other sources. No
tenant shall throw anything out of doors, windows or skylights. No tenant shall
perform any work activity out of doors. No tenant shall cook or otherwise
prepare food out of doors.

               (i) All machinery which generates noise and/or vibrations shall
be placed in approved settings to avoid damage to premises and creation of noise
and vibrations in areas outside of premises.

               (j) All electric carts and other vehicles used on the Premises or
in the Common Areas which are not designed for ordinary use on public streets
and highways must be approved by Landlord. Landlord may condition its approval
as it deems appropriate, and may in any case require that such vehicles be white
and that they be supplied by Taylor-Dunn Manufacturing Company. Such vehicles
are subject to all rules pertaining to auto safety contained herein or in any
deed restrictions or easement agreements applicable to the Premises or pursuant
to governmental regulation. All approvals required shall be by Landlord, must be
in advance in writing and shall include appearance, location, quality, style and
such other factors as Landlord deems relevant. No requirement of Landlord shall
be held to be unreasonable or

EXHIBIT “C” PAGE 1

--------------------------------------------------------------------------------



unenforceable because materials, methods of application or other requirements
selected by Landlord may be more expensive or more onerous than alternative
materials or methods of application which may be available to achieve the same
objectives. Upon any violation of the foregoing provisions, Landlord may, if
Tenant shall fail to do so within three (3) days after written notice from
Landlord, remove any offending item without any liability, and may charge the
expense incurred in removal (including the repair of any damage to any Premises
caused thereby) to the tenant violating this rule.

               2. No flammable, combustible, explosive, caustic or poisonous
fluids, chemicals or other substances shall be discarded in Center trash
receptacles or enclosures or dumped into Center sewer or drain systems. All
operations which emit gases, dust, smoke, particulates and other noxious
substances shall be hooded, ventilated or otherwise conducted to prevent the
escape of such substances from the building. Washing, draining, spraying and
other operations involving use of any liquid shall be conducted to prevent
runoff outside of any building and oozing or seepage into other portions of the
Center.

               3. Each tenant shall obtain at its own expense and keep in its
premises in a reasonably accessible place at least one ABC-type fire
extinguisher in working condition.

               4. Landlord reserves the right to prohibit or impose conditions
upon the installation in any premises of heavy objects which might overload the
premises floors.

               5. Except as provided in this paragraph, canvassing, soliciting,
peddling or selling products or services to tenants, their employees or visitors
are expressly prohibited and each tenant shall cooperate with Landlord to
prevent such practices. Tenants shall purchase spring water, ice, soft drinks,
catering services, foodstuffs, janitorial services or maintenance services and
other like products or services only from company(ies) or person(s) that comply
with rules and regulations imposed by Landlord, including insurance
requirements, reasonable fees, solicitation prohibitions, time, location and
frequency limitations and equipment restrictions. Within ten (10) days after
written request by Landlord, each tenant shall notify Landlord in writing of the
names of those vendors providing goods and services to such tenant at its
premises. Landlord shall not have a right of approval of such vendors but may
exclude a particular company or person entirely and may exclude any person who
appears to be intoxicated, under the influence of drugs or liquor or who
violates these Rules. Landlord acknowledges that Tenant will frequently solicit
delivery of catered food and drink items in the ordinary course of business to
service it employees and business associates. Provided that such vendors comply
with the reasonable rules and regulations imposed by Landlord from time to time,
Landlord shall not preclude such deliveries.

               6. Landlord may prohibit advertising by any tenant which, in
Landlord’s opinion, impairs the reputation of the Center, and upon written
notice from Landlord any tenant shall discontinue such advertising.

               7. Employees of Landlord shall not perform any work outside of
their regular duties except under special instructions from Landlord. Landlord
will under no circumstances open any building for any tenant or its employees.

               8. Water and wash closets, plumbing fixtures, mirrors and
partitions shall not be used for any purpose other than those for which
constructed. No sweepings, rubbish, rags or other substances shall be thrown
therein. All expenses of repair or replacement resulting from misuse shall be
borne by the tenant who causes the same.

               9. No boring, cutting, stringing of wires, laying of linoleum or
other similar floor coverings, or hanging of any objects or items from the
ceiling or roof shall be permitted, except with the prior written consent of
Landlord, and then only as Landlord may direct. The location of exterior
telephone boxes, call boxes and other equipment affixed to any premises shall be
subject to Landlord’s approval. Landlord will direct electricians as to where
and how telephone or telegraph wires are to be introduced into any premises.

               10. No air conditioning unit or other similar apparatus shall be
installed or used by any tenant without the prior written consent of Landlord
and all installations shall be as directed by Landlord.

EXHIBIT “C” PAGE 2

--------------------------------------------------------------------------------



               11. In the event that any tenant shall change any lock or install
any new lock on any exterior or interior door to or within his premises, such
tenant shall immediately deliver a key to each such lock to Landlord. Landlord
shall use such keys only for emergency entries and for such other purposes as
are permitted by these Rules and Regulations and such tenant’s lease.

               12. A copy of these Rules and Regulations shall be attached to
and form a part of each tenant lease in the Center. Landlord is not responsible
to any person for non-observance or violation of these Rules by any tenant or
other person. Each tenant is responsible for any loss or damage occasioned by
any violation of these Rules by such tenant or by any employee, agent, visitor
or invitee of such tenant.

               13. No waiver of any Rule by Landlord shall be effective unless
in a writing signed by Landlord. Landlord may amend these Rules from time to
time when desirable in Landlord’s judgment to preserve good order in the Center,
for the convenience of tenants or visitors of the Center or to comply with any
law or regulation now or hereafter in effect. Any amendment to these Rules shall
be effective and binding upon each tenant upon delivery to such tenant of a copy
thereof.

EXHIBIT “C” PAGE 3

--------------------------------------------------------------------------------



WORK LETTER

          In connection with the Lease to which this work letter is attached,
Landlord and Tenant agree as follows:

          1. The purpose of this work letter is to set forth the agreements of
Landlord and Tenant covering construction of certain interior improvements to
the Premises.

          2. Landlord and Tenant acknowledge that Landlord has previously
completed interior improvements to the Premises. Landlord shall have no
responsibility, either as to performance or payment of costs, for any additional
improvements to the Premises, except as set forth in Section 48.7 of this Lease.
Except as set forth therein, Tenant takes the Premises “AS IS”, with the
exception of Landlord Work performed at Landlord’s sole cost as specified under
section 48.7 and Landlord shall obtain appropriate warranties in favor of both
Landlord and Tenant and any additional improvements to the Premises shall be the
responsibility of Tenant and shall be subject to approval and performance in
accordance with the provisions of the Lease and this work letter. In addition,
Tenant shall:

               (a) Acquire Tenant’s sign from Tenant’s (subject to reasonable
approval by Landlord) sign contractor at Tenant’s cost as described more fully
in Exhibit “E” to this Lease.

               (b) Arrange for all utilities services with the companies
supplying the same, including making all service deposits, arranging for all
utilities to be turned on and arranging for installation of all telephones and
telephone equipment in the Premises necessary to the conduct of Tenant’s
business.

               (c) Provide such interior window coverings as may be required by
Tenant, which window coverings shall be window coverings meeting Landlord’s
approval; and

               (d) Obtain, deliver and install all necessary and desired
furniture, business equipment and machinery, artwork and other similar items.

          3. If any alterations, additions or improvements are installed by
Tenant, whether with respect to initial construction or later during the term of
the Lease, such work shall be completed by Tenant in compliance with the
following:

               (a) All such work shall be completed at Tenant’s sole cost and
expense.

               (b) No such work shall proceed without Landlord’s prior written
approval of (i) a certificate of insurance evidencing the insurance required to
be carried by Tenant under Section 15.1 of the Lease, endorsed to show Landlord
as an additional insured, (ii) detailed plans and specifications for such work
completed by a certified architect approved by Landlord, and (iii) the licensed,
and bondable contractor to perform such work.

               (c) All such work shall be done in conformity with a valid
building permit when required, a copy of which shall be furnished to Landlord
before the work is commenced, and any work not acceptable to any governmental
agency or department with jurisdiction, or not reasonably satisfactory to
Landlord, shall be promptly replaced at Tenant’s expense. Notwithstanding any
failure by Landlord to object to any such work, Landlord shall have no
responsibility therefor.

               (d) In connection with Tenant’s early access work, Tenant shall
reimburse Landlord for any extra expense incurred by Landlord by reason of
faulty work done by Tenant or by reason of delays caused by such work, or by
reason of inadequate cleanup only after Tenant is provided with one (1) business
days written notice and a reasonable opportunity to cure (not to exceed one
additional business day).

               (e) Tenant, at Tenant’s cost, shall prepare or cause to be
prepared and shall deliver to Landlord within thirty (30) days after completion
of such work a detailed set of “as-built” plans and specifications reflecting
the alterations, additions or improvements to the Premises installed by Tenant.

EXHIBIT “D” PAGE 1

--------------------------------------------------------------------------------



          4. Notwithstanding anything to the contrary contained in Section 2.1
of the Lease, the Commencement Date shall be the Target Commencement Date
specified in the applicable Basic Lease Provision. There shall be no delay or
extension of the Commencement Date and Expiration Date of the Lease on account
of any delay in performance or completion by Tenant of (i) any additional works
of improvement in or to the Premises or (ii) any of the specific matters which
are the responsibility of Tenant pursuant to paragraph 2 of this work letter.

          5. All costs payable by Tenant pursuant to paragraph 3(e) above shall
be additional rent payable by Tenant pursuant to this Lease. All such additional
rent shall be paid within thirty (30) days after Tenant’s receipt of Landlord’s
invoice for such additional rent.

EXHIBIT “D” PAGE 2

--------------------------------------------------------------------------------



TENANT SIGN PROGRAM — CRITERIA
RESEARCH AND DEVELOPMENT BUILDINGS

 

 

 

(i)

Purpose

 

 

 

The purpose of this Criteria is to insure a continuity in Graphic Elements
throughout Harbor Gateway Business Center.

 

 

 

It is the intent of this Criteria to provide individual tenants maximum signing
exposure, without visual clutter and in a manner that will enhance the overall
image of the Center. It is not the intent of this Criteria to limit individual
identity or corporate expression.

 

 

(ii)

General Conditions

 

 

 

1.

Each tenant is responsible for providing his own sign at his own expense. Tenant
to submit to the owner, for approval, two drawings to scale showing graphic
layout and copy.

 

 

 

 

2.

Each tenant is also responsible for obtaining all required building permits and
approvals from the City of Costa Mesa for any sign proposed. The Center sign
Program has been preapproved by the City and the sign contractor will assist in
this matter. (Tenant any receive assistance for any matter relating to signing
from the designated sign contractor.)

 

 

 

 

3.

These criteria will be strictly enforced and any sign not conforming will be
brought into conformance or removed at the expense of the tenant.

 

 

 

 

4.

All signs and their installations must comply with all applicable local building
codes.

 

 

 

 

5.

No additional advertisement or temporary banners, flags, painted window glass,
or similar devices are permitted in the Center unless provided herein.

 

 

 

 

6.

No animated, flashing or audible signs will be allowed.

 

 

 

 

7.

In the event that a tenant should terminate his occupancy he may remove the
metal insert portion of his sign, (that portion which contains his personal
graphics), however the wood portion of the sign is to remain in place and is
considered a part of the building.

 

 

 

(iii)

Designated Sign Contractor

 

 

 

Tenant may use its own sign contractor subject to the reasonable approval of
Landlord.

 

 

(iv)

Approvals

 

 

Every tenant sign must be submitted to Landlord for approval. The drawings to be
submitted must clearly indicate sign size, letter size, color, construction
material, location and sign message. Written approval must be obtained before
fabrication and installation of any sign.

 

 

(v)

Tenant Sign Specification, Page 3. *

 

 

(vi)

Typical Sign Location, Page 7. *

 

 

(vii)

Secondary (Window) Signage, Page 8. *

* All dimensions set forth are maximum sizes permitted.

EXHIBIT “E” PAGE 1

--------------------------------------------------------------------------------



STATEMENT OF TENANT IN RE: LEASE
[Tenant’s Letterhead]

 

 

 

 

 

 

 

 

Date

 

 

 

 

Teachers Insurance and Annuity

 

 

 

Association of America

 

 

 

730 Third Avenue

 

 

 

New York, New York 10017

 

 

 

Attn: ______________________________

 

 

 

 

 

 

 

 

Re:

TIAA Appl. # AAA-1068

 

 

 

TIAA Mtge. #003695-01

 

 

 

Name of Project Harbor Gateway Business Center

 

 

 

Address (Including zip code)

 

 

 

Tenant’s Floor and Suite #

Ladies and Gentlemen:

          It is our understanding that you have placed a mortgage upon the
subject premises and in connection therewith have required this certification of
the undersigned.

          The undersigned, as lessee, under that certain lease dated ________,
made with C.J. Segerstrom & Sons, as lessor, hereby ratifies said lease and
certifies that:

 

 

 

 

1.

the “Commencement Date” of said Lease is_____________; and

 

 

 

 

2.

the undersigned is presently solvent and free from reorganization and/or
bankruptcy and is in occupancy, open, and conducting business with the public in
the premises; and

 

 

 

 

3.

the operation and use of the premises do not involve the generation, treatment,
storage, disposal or release of a hazardous substance or a solid waste into the
environment other than to the extent necessary to conduct its ordinary course of
business in the premises and in accordance with applicable environmental laws,
and that the Premises are being operated in accordance with all applicable
environmental laws, zoning ordinances and building codes; and

 

 

 

 

4.

the current Base Rent payable pursuant to the terms of said lease is $_______
per annum; and further, additional rental pursuant to said lease is payable as
follows: ______________________; and

 

 

 

 

5.

said lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way (except by agreement(s) dated __________),
and neither party thereto is in default thereunder; and

 

 

 

 

6.

the lease described above represents the entire agreement between the parties as
to the leasing of the premises; and

 

 

 

 

7.

the term of said lease expires on _______________; and

 

 

 

 

8.

all conditions under said lease to be performed by the lessor have been
satisfied, including, without limitation, all co-tenancy requirements
thereunder, if any; and

 

 

 

 

9.

all required contributions by lessor to lessee on account of lessee’s
improvements have been received; and

 

 

 

 

10.

on this date there are no existing defenses or offsets, claims or counterclaims
which the undersigned has against the enforcement of said lease by the lessor;
and

 

 

 

 

11.

no rental has been paid in advance and no security (except the security deposit
in the amount of $__________) has been deposited with lessor; and

 

 

 

 

12.

lessee’s Rentable Area is _____________ square feet; and

EXHIBIT “F” PAGE 1

--------------------------------------------------------------------------------



 

 

 

 

13.

the most recent payment of current Basic Rent was for the payment due on
__________________, 20 ______, and all Basic Rent and additional rental payable
pursuant to the terms of the lease have been paid up to said date; and

 

 

 

 

14.

the undersigned acknowledges notice that lessor’s interest under the lease and
the rent and all other sums due thereunder have been assigned to you as part of
the security for a mortgage loan by you to lessor. In the event that Teachers
Insurance and Annuity Association of America, as lender, notifies the
undersigned of a default under the mortgage and demands that the undersigned pay
its rent and all other sums due under the lease to lender, lessee agrees that it
shall pay its rent and all such other sums to lender.


 

 

 

 

 

Very truly yours,

 

 

 

--------------------------------------------------------------------------------

 

(Lessee)

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Its: 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT “F” PAGE 2

--------------------------------------------------------------------------------



RECORDING REQUESTED BY
AND MAILED TO:

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

          THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this
“Agreement”) is made by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, a New York corporation with offices at 730 Third Avenue, New York,
New York 10017 (“Lender”) and _____________, a [an] [individual] name/of/state
[corporation] [limited liability company] [general partnership] [limited
partnership] [d/b/a/ ] with its principal place of business at ___________
(“Tenant”).

          A. Lender has made a loan (together with all advances and increases,
the “Loan”) to C.J. SEGERSTROM & SONS, a California general partnership
(“Borrower”).

          B. Borrower, as landlord, and Tenant have entered into a lease dated
____________ as amended by amendments dated _______________ (the “Lease”) which
leased to Tenant Suite No. _____________, ______________ (the “Leased Space”)
located in the Property (defined below).

          C. The Loan is secured by the Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing Statement recorded in the official
records of the County of Orange, State of California (together with all
advances, increases, amendments or consolidations, the “Mortgage”) and the
Assignment of Leases and Rents recorded in such official records (together with
all amendments or consolidations, the “Assignment”), assigning to Lender the
Lease and all rent, additional rent and other sums payable by Tenant under the
Lease (the “Rent”).

          D. The Mortgage encumbers the real property, improvements and fixtures
located in the City of Costa Mesa, County of Orange, State of California,
commonly known as Harbor Gateway Business Center, and described on Exhibit “A”
(the “Property”).

          IN CONSIDERATION of the mutual agreements contained in this Agreement,
Lender and Tenant agree as follows:

          1. The Lease and all of Tenant’s rights under the Lease are and will
remain subject and subordinate to the lien of the Mortgage and all of Lender’s
rights under the Mortgage and Tenant will not subordinate the Lease to any other
lien against the Property without Lender’s prior written consent.

          2. This Agreement constitutes notice to Tenant of the Mortgage and the
Assignment and, upon receipt of notice from Lender, Tenant will pay the Rent as
and when due under the Lease to Lender and the payments will be credited against
the Rent due under the Lease.

          3. Tenant does not have and will not acquire any right or option to
purchase any portion of or interest in the Property.

          4. Tenant and Lender agree that if Lender exercises its remedies under
the Mortgage or the Assignment and if Tenant is not then in default under this
Agreement and if Tenant is not then in default beyond any applicable grace and
cure periods under the Lease:

EXHIBIT “G” PAGE 1

--------------------------------------------------------------------------------



          (a) Lender will not name Tenant as a party to any judicial or
non-judicial foreclosure or other proceeding to enforce the Mortgage unless
joinder is required under applicable law but in such case Lender will not seek
affirmative relief against Tenant, the Lease will not be terminated, and
Tenant’s possession of the Leased Space will not be disturbed;

          (b) If Lender or any other entity (a “Successor Landlord”) acquires
the Property through foreclosure, by other proceeding to enforce the Mortgage or
by deed-in-lieu of foreclosure (a “Foreclosure”), Tenant’s possession of the
Leased Space will not be disturbed and the Lease will continue in full force and
effect between Successor Landlord and Tenant; and

          (c) If, notwithstanding the foregoing, the Lease is terminated as a
result of a Foreclosure, a lease between Successor Landlord and Tenant will be
deemed created, with no further instrument required, on the same terms as the
Lease except that the term of the replacement lease will be the then unexpired
term of the Lease. Successor Landlord and Tenant will execute a replacement
lease at the request of either.

          5. Upon Foreclosure, Tenant will recognize and attorn to Successor
Landlord as the landlord under the Lease for the balance of the term. Tenant’s
attornment will be self-operative with no further instrument required to
effectuate the attornment except that at Successor Landlord’s request, Tenant
will execute instruments reasonably satisfactory to Successor Landlord
confirming the attornment.

          6. Successor Landlord will not be:

          (a) liable for any act or omission of any prior landlord under the
Lease occurring before the date of the Foreclosure except for repair and
maintenance obligations of a continuing nature imposed on the landlord under the
Lease;

          (b) required to credit Tenant with any Rent paid more than one month
in advance or for any security deposit unless such Rent or security deposit has
been received by Successor Landlord;

          (c) bound by any amendment, renewal or extension of the Lease that is
inconsistent with the terms of this Agreement or is not in writing and signed
both by Tenant and landlord;

          (d) bound by any reduction of the Rent unless the reduction is in
connection with an extension or renewal of the Lease at prevailing market terms
or was made with Lender’s prior written consent;

          (e) bound by any reduction of the term1 of the Lease or any
termination, cancellation or surrender of the Lease unless the reduction,
termination, cancellation or surrendered occurred during the last 6 months of
the term or was made with Lender’s prior written consent;

          (f) bound by any amendment, renewal or extension of the Lease entered
into without Lender’s prior written consent if the Leased Space represents 50%
or more of the net rentable area of the building in which the Leased Space is
located;

          (g) subject to any credits, offsets, claims, counterclaims or defenses
that Tenant may have that arose prior to the date of the Foreclosure or liable
for any damages Tenant may suffer as a result of any misrepresentation, breach
of warranty or any act of or failure to act by any party other than Successor
Landlord;

          (h) bound by any obligation to make improvements to the Property,
including the Leased Space, to make any payment or give any credit or allowance
to Tenant provided for in the Lease or to pay any leasing commissions arising
out of the Lease, except that Successor Landlord will be:

--------------------------------------------------------------------------------

 

 

1

For purposes of this subparagraph “the term of the Lease” includes any renewal
term after the right to renew has been exercised.

EXHIBIT “G” PAGE 2

--------------------------------------------------------------------------------



               (i) bound by any such obligations provided for in the Lender
approved form lease;

               (ii) bound by any such obligations if the overall economic terms
of the Lease (including the economic terms of any renewal options) represented
market terms for similar space in properties comparable to the Property when the
Lease was executed; and

               (iii) bound to comply with the casualty and condemnation
restoration provisions included in the Lease provided that Successor Landlord
receives the insurance or condemnation proceeds; or

          (i) liable for obligations under the Lease with respect to any
off-site property or facilities for the use of Tenant (such as off-site leased
space or parking) unless Successor Landlord acquires in the Foreclosure the
right, title or interest to the off-site property.

          7. Lender will have the right, but not the obligation, to cure any
default by Borrower, as landlord, under the Lease. Tenant will notify Lender of
any default that would entitle Tenant to terminate the Lease or abate the Rent
and any notice of termination or abatement will not be effective unless Tenant
has so notified Lender of the default and Lender has had a 30-day cure period
(or such longer period as may be necessary if the default is not susceptible to
cure within 30 days) commencing on the latest to occur of the date on which (i)
Landlord’s cure period under the Lease expires; (ii) Lender receives the notice
required by this paragraph; and (iii) Successor Landlord obtains possession of
the Property if the default is not susceptible to cure without possession.

          8. All notices, requests or consents required or permitted to be given
under this Agreement must be in writing and sent by certified mail, return
receipt requested or by nationally recognized overnight delivery service
providing evidence of the date of delivery, with all charges prepaid, addressed
to the appropriate party at the address set forth above.

          9. Any claim by Tenant against Successor Landlord under the Lease or
this Agreement will be satisfied solely out of Successor Landlord’s interest in
the Property and Tenant will not seek recovery against or out of any other
assets of Successor Landlord. Successor Landlord will have no liability or
responsibility for any obligations under the Lease that arise subsequent to any
transfer of the Property by Successor Landlord.

          10. This Agreement is governed by and will be construed in accordance
with the laws of the state in which the Property is located.

          11. Lender and Tenant waive trial by jury in any proceeding brought
by, or counterclaim asserted by, Lender or Tenant relating to this Agreement.

          12. If there is a conflict between the terms of the Lease and this
Agreement, the terms of this Agreement will prevail as between Successor
Landlord and Tenant.

          13. This Agreement binds and inures to the benefit of Lender and
Tenant and their respective successors, assigns, heirs, administrators,
executors, agents and representatives.

          14. This Agreement contains the entire agreement between Lender and
Tenant with respect to the subject matter of this Agreement, may be executed in
counterparts that together constitute a single document and may be amended only
by a writing signed by Lender and Tenant.

          15. Tenant certifies that: the Lease represents the entire agreement
between the landlord under the Lease and Tenant regarding the Leased Space; the
Lease is in full force and effect; neither party is in default under the Lease
beyond any applicable grace and cure periods and no event has occurred which
with the giving of notice or passage of time would constitute a default under
the Lease; Tenant has entered into occupancy and is open and conducting business
in the Leased Space; and all conditions to be performed to date by the landlord
under the Lease have been satisfied.

EXHIBIT “G” PAGE 3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Lender and Tenant have executed and delivered this
Agreement as of _____________, 20 _____.

 

 

 

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Insert Name of Tenant                           ,

 

a [an] [individual] _ [corporation] [limited

 

liability company] [general partnership] [limited

 

partnership] [d/b/a/_]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

EXHIBIT “G” PAGE 4

--------------------------------------------------------------------------------



 

 

State of ______________

)

 

)  ss.

County of ____________

)


           On ____________________________, 2003, before me, _________________,
Notary Public, personally appeared ________________________________, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

           WITNESS my hand and official seal.

Signature _________________________________

 

 

State of ______________

)

 

)  ss.

County of ____________

)


           On ____________________________, 2003, before me, _________________,
Notary Public, personally appeared __________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

           WITNESS my hand and official seal.

Signature

EXHIBIT “G” PAGE 5

--------------------------------------------------------------------------------



EXHIBIT A

Property Description

EXHIBIT A TO EXHIBIT “G” PAGE 1

--------------------------------------------------------------------------------



EXHIBIT “H”

PARKING PLAN

(PARKING PLAN) [c49789012.jpg]

EXHIBIT “H”

--------------------------------------------------------------------------------



(SPACE PLAN) [c49789013.jpg]

          Exhibit “I”
Approved Space Plan

--------------------------------------------------------------------------------